UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: T Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Ronson Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant Payment of Filing Fee (Check the appropriate box): £ No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: T Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: RONSON CORPORATION 3 Ronson Road Woodbridge, New Jersey 07095 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders (the “Special Meeting”) of RONSON CORPORATION (“Ronson” or the “Company”) which will be held on , January , 2010 at 10:00 a.m., local time, at the Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey08873. The purpose of the Special Meeting is to seek your approval for two important transactions and related matters.First, we have agreed to sell the business of our wholly-owned subsidiary, Ronson Aviation, Inc. (the “Aviation Division”), to Hawthorne TTN Holdings, LLC (the “Aviation Buyer”) pursuant to an asset purchase agreement dated May 15, 2009, among Ronson, Ronson Aviation, Inc. and the Aviation Buyer, as subsequently amended (the “Aviation Sale Agreement”).In accordance with the terms and conditions of the Aviation Sale Agreement, we will sell the Aviation Division to the Aviation Buyer (the “Aviation Division Sale”) for $9.5 million in cash, $0.5 million of which will be held in escrow for a period of 15 months following the closing to secure potential indemnification claims against the Company. The full text of the Aviation Sale Agreement is included as Annex A to the proxy statement that accompanies this letter. In addition, we have agreed to sell the business of our wholly-owned subsidiaries, Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd., and related assets of the Company, including all intellectual property and the name “Ronson” (except the trademark relating to Ronson Aviation and related goodwill) (together the “Consumer Products Division”), to Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor Inc. (together the “Consumer Products Buyer”) pursuant to an asset purchase agreement dated as of October 5, 2009, among Ronson, Ronson Consumer Products Corporation, Ronson Corporation of Canada Ltd. and the Consumer Products Buyer (the “Consumer Products Sale Agreement” and together with the Aviation Sale Agreement, the “Sale Agreements”).In accordance with the terms and conditions of the Consumer Products Sale Agreement, we will sell the Consumer Products Division to the Consumer Products Buyer (the “Consumer Products Division Sale” and together with the Aviation Sale, the “Sale Transactions”) for $11.1 million in cash, subject to adjustment, a minimum of $1.1 million and a maximum of $1.35 million of which will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer if necessary to secure the Company’s environmental compliance obligations).The full text of the Consumer Products Sale Agreement is included as Annex C to the proxy statement that accompanies this letter.We strongly encourage you to read the entire proxy statement and the entire Aviation Sale Agreement and the entire Consumer Products Sale Agreement. The Board of Directors has undertaken extensive activities in recent months to evaluate and to pursue various strategic alternatives to allow for the maximization of value of the Company and to satisfy our obligations.We have concluded that the Sale Transactions are the Company’s most favorable alternatives.Following the consummation of the Sale Transactions, the Company intends to pay, or to provide for the payment of, outstanding liabilities and obligations subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s secured indebtedness but not all of the Company’s other obligations and, as a consequence,the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of either Sale Transaction. Each of the proposed Sale Transactions may constitute the sale of substantially all of our assets under New Jersey law and, accordingly, will be consummated only if we receive the minimum number of votes necessary to approve it and all other closing conditions contained in the applicable Sale Agreements are satisfied or waived.Each Sale Transaction is being submitted for shareholder approval on its own merits and without requiring approval of the other Sale Transaction.We have scheduled this vote to occur at the Special Meeting. At the Special Meeting, you will be asked to consider and vote upon the following proposals, each as described more fully in the enclosed proxy statement: (i)to approve the Aviation Division Sale pursuant to the Aviation Sale Agreement, (ii) to approve the Consumer Products Division Sale pursuant to the Consumer Products Sale Agreement, (iii) to approve a proposed amendment to our Restated Certificate of Incorporation, as previously amended, to change our name from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated (the “Charter Amendment”), (iv) to approve an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale, the Consumer Products Division Sale and/or the Charter Amendment (the “Adjournment Proposal”), and (v)to transact such other business as properly may come before the Special Meeting or any adjournment or postponement of the Special Meeting. After careful consideration, our Board of Directors unanimously recommends that you vote “FOR” the approval of the Aviation Division Sale, “FOR” the approval of the Consumer Products Division Sale, “FOR” the approval of the Charter Amendment and “FOR” the Adjournment Proposal. YOUR VOTE ON THESE MATTERS IS VERY IMPORTANT.Approval of each of the Sale Transactions and the Charter Amendment requires the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote at the Special Meeting and approval of any Adjournment Proposal requires the affirmative vote of a majority of the votes so cast.Whether or not you plan to attend the Special Meeting, please take the time to vote by completing and mailing the enclosed proxy card to us in the envelope provided.If your shares are held in “street name,” you must instruct your broker on how you wish to vote in order to vote.If you attend the Special Meeting, you may revoke your proxy and change your vote at any time prior to the commencement of voting at the Special Meeting by delivering to the Company a written notice of revocation or by attending the Special Meeting and voting in person. We look forward to seeing you. Sincerely, Louis V. Aronson, II Chairman of the Board RONSON CORPORATION 3 RONSON ROAD WOODBRIDGE, NEW JERSEY07095 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY , 2010 To the Shareholders of RONSON CORPORATION: You are cordially invited to attend the Special Meeting of Shareholders (the “Special Meeting”) of RONSON CORPORATION, a New Jersey corporation (“Ronson” or the “Company”), to be held on , January , 2010 at 10:00 a.m., local time, at the Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey08873 for the following purposes: 1. APPROVAL OF THE AVIATION DIVISION SALE.To consider and vote upon a proposal to approve the sale of substantially all of the assets (the “Aviation Division Sale”) of Ronson Aviation, Inc., the Company’s wholly-owned subsidiary, pursuant to an asset purchase agreement dated May 15, 2009, among Ronson Corporation, Ronson Aviation, Inc. and Hawthorne TTN Holdings, LLC, as subsequently amended (the “Aviation Sale Agreement”); 2. APPROVAL OF THE CONSUMER PRODUCTS DIVISION SALE.To consider and vote upon a proposal to approve the sale of substantially all of the assets (the “Consumer Products Division Sale”) of Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd., the Company’s wholly-owned subsidiaries, and related assets of the Company including the name “Ronson,” pursuant to an asset purchase agreement dated as of October 5, 2009, among Ronson Corporation, Ronson Consumer Products Corporation, Ronson Corporation of Canada Ltd. and Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor, Inc. (the “Consumer Products Sale Agreement”); 3. AMENDMENT OF CERTIFICATE OF INCORPORATION.To consider and vote upon a proposal to approve the amendment(the “Charter Amendment”) of our Restated Certificate of Incorporation, as previously amended, to change the name of the Company from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated; 4. ADJOURNMENTS OR POSTPONEMENTS.To consider and vote upon a proposal to approve an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale, the Consumer Products Division Sale and/or the Charter Amendment (the “Adjournment Proposal”); and 5. OTHER MATTERS.To transact such other business as properly may come before the Special Meeting or any adjournment or postponement of the Special Meeting. Our Board of Directors unanimously recommends that you vote “FOR” the approval of the Aviation Division Sale, “FOR” the approval of the Consumer Products Division Sale, “FOR” the approval of the Charter Amendment and “FOR” any Adjournment Proposal. Our Board of Directors has fixed the close of business on December 23, 2009 as the record date for the determination of shareholders entitled to notice of and to vote at the Special Meeting and any adjournment or postponement thereof.The accompanying proxy statement is dated December 23, 2009 and is first being mailed to shareholders on or about December , 2009.In order to transact business at the Special Meeting a quorum must be present.Under New Jersey law, a quorum is present when a majority of all shares of common stock outstanding and entitled to vote are present in person or represented by proxy.The approval of the Aviation Division Sale, the Consumer Products Division Sale and the Charter Amendment will require the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote.The approval of any Adjournment Proposal will require the affirmative vote of a majority of the votes cast by shareholders present. The accompanying proxy statement describes the Aviation Sale Agreement and the proposed Aviation Division Sale and the Consumer Products Sale Agreement and the proposed Consumer Products Division Sale as well as the other proposals.You are encouraged to read the accompanying proxy statement and each of the Sale Agreements carefully for further information concerning each of the sale transactions and matters relating thereto, respectively. If you have any questions regarding your proxy, or need assistance in voting your shares, please call Daryl K. Holcomb, Chief Financial Officer, at (732) 438-0320 or Laurel Hill Advisory Group, LLC, at (888) 742-1305. BY ORDER OF THE BOARD OF DIRECTORS Justin P. Walder Secretary Woodbridge, New Jersey Dated:December , 2009 Your vote is important.Whether or not you expect to attend the Special Meeting, it is important that your shares be represented regardless of the number of shares that you hold.Please complete, sign, date and return the proxy card enclosed using the reply envelope provided as soon as possible.If you complete, sign and mail your proxy card without indicating how you wish to vote your shares, your shares will be voted in favor of the Aviation Division Sale, the Consumer Products Division Sale, the Charter Amendment and Adjournment Proposal.If you do not vote then your shares will not be counted towards the quorum requirement or towards the vote.If you decide to attend the Special Meeting you may revoke your proxy and vote in person even if you have previously voted. TABLE OF CONTENTS Page SUMMARY TERM SHEET 3 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION 12 QUESTIONS AND ANSWERS ABOUT THE PROPOSALS AND THE SPECIAL MEETING 13 THE SPECIAL MEETING 19 Time, Place and Purpose of the Special Meeting 19 Board Recommendation 19 Record Date, Quorum and Voting 20 Required Vote; Abstentions; Broker Non-Votes 20 Proxies; Revocation 20 Expense of Proxy Solicitation 20 Shareholder List 21 SPECIAL RISK CONSIDERATIONS 22 Special Risk Considerations Regarding Both of the Sale Transactions 22 Special Risk Considerations Regarding Our Company if the Consumer Products Division Sale is Consummated but the Aviation Division Sale is Not Consummated 24 Special Risk Considerations Regarding Our Company if the Aviation Division Sale is Consummated but the Consumer Products Division Sale is not Consummated 25 BACKGROUND OF THE SALE TRANSACTIONS 27 Overview 27 Recent Events 28 Background of the Aviation Division Sale 28 Negotiations with Hawthorne 29 Deliberations Concerning the Aviation Division Sale and Compliance with Steel Partners Settlement 30 Background of the Consumer Products Division Sale 31 Litigation with Zippo 32 Negotiations with Zippo 32 Deliberations Concerning the Consumer Products Sale 33 PROPOSAL NO. 1 SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE AVIATION DIVISION 34 The Companies 34 Proceeds from the Aviation Division Sale 35 Reasons for the Aviation Division Sale 35 Regulatory Matters 36 Interests of Certain Persons in the Aviation Division Sale 36 Absence of Appraisal Rights 37 Accounting Treatment 37 Material U.S. Federal and State Income Tax Consequences 37 Vote Required 38 Recommendation of the Board of Directors 38 The Aviation Sale Agreement 39 OPINION OF OUR FINANCIAL ADVISORREGARDING THE FAIRNESS OF THE AVIATION DIVISION SALE 45 PROPOSAL NO. 2 SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE CONSUMER PRODUCTS DIVISION 51 Parties to the Consumer Products Division Sale 51 Proceeds from the Consumer Products Division Sale 52 Reasons for the Consumer Products Division Sale 52 Interests of Certain Persons in the Consumer Products Division Sale 53 Absence of Appraisal Rights 54 Accounting Treatment 55 Material U.S. Federal and State Income Tax Consequences 55 Vote Required 55 Recommendation of the Board of Directors 55 The Consumer Products Sale Agreement 55 OPINION OF OUR INVESTMENT BANKER REGARDING THE FAIRNESS OF THE CONSUMER PRODUCTS DIVISION SALE 63 PROPOSAL NO. 3 AMENDMENT OF OUR RESTATED CERTIFICATE OF INCORPORATION 69 Vote Required 69 Recommendation of the Board of Directors 69 PROPOSAL NO. 4 ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING 70 Vote Required 70 Recommendation of the Board of Directors 70 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE AVIATION DIVISION 71 NOTES TO PRO FORMA UNAUDITED CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE AVIATION DIVISION 76 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE CONSUMER PRODUCTS DIVISION 78 NOTES TO PRO FORMA UNAUDITED CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE CONSUMER PRODUCTS DIVISION 83 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE AVIATION DIVISION AND THE CONSUMER PRODUCTS DIVISION 85 NOTES TO PRO FORM UNAUDITED CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF THE AVIATION DIVISION AND THE CONSUMER PRODUCTS DIVISION 90 UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION OF THE AVIATION DIVISION 92 NOTES TO PRO FORMA UNAUDITED CONDENSEDFINANCIAL INFORMATION OF THE AVIATION DIVISION 97 UNAUDITED PRO FORMA CONDENSED FINANCIAL INFORMATION OF THE CONSUMER PRODUCTS DIVISION 99 NOTES TO PRO FORMA UNAUDITED CONDENSED FINANCIAL INFORMATION OF THE CONSUMER PRODUCTS DIVISION FINANCIAL STATEMENTS SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT SHAREHOLDER PROPOSALS WHERE YOU CAN FIND ADDITIONAL INFORMATION HOUSEHOLDING OF PROXY MATERIALS REQUEST TO SIGN, DATE AND RETURN PROXIES Annex A Aviation Sale Agreement Annex B Fairness Opinion of Valuation Research Corporation Annex C Consumer Products Sale Agreement Annex D Fairness Opinion of DAK Capital, LLC Annex E Amendment of Restated Certificate of Incorporation Annex F Audited Financial Statements of Ronson Corporation Annex G Unaudited Financial Statements of Ronson Corporation Annex H Unaudited Financial Statements of Ronson Aviation and Ronson Consumer Products RONSON CORPORATION 3 RONSON ROAD WOODBRIDGE, NEW JERSEY07095 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY , 2010 This proxy statement is being furnished to the shareholders of Ronson Corporation (“Ronson” or the “Company”) in connection with the solicitation of proxies by the Company’s Board of Directors from the holders of shares of the common stock, $1.00 par value, of the Company, for use in voting at the Special Meeting of Shareholders (the “Special Meeting”) to be held on , January , 2010, at 10:00 a.m., local time at the Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey 08873 and any adjournments or postponements thereof.At the Special Meeting, you will be asked to consider and vote upon (1) a proposal to approve the sale of substantially all of the assets (the “Aviation Division Sale”) of Ronson Aviation, Inc., a wholly-owned subsidiary of the Company (“Ronson Aviation”), to Hawthorne TTN Holdings, LLC (the “Aviation Buyer”) pursuant to an asset purchase agreement, dated May 15, 2009, among the Company, Ronson Aviation and the Aviation Buyer, as subsequently amended (the “Aviation Sale Agreement”), (2) a proposal to approve the sale of substantially all of the assets (the “Consumer Products Division Sale” and together with the Aviation Division Sale, the “Sale Transactions”) of Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd., the Company’s wholly-owned subsidiaries, and related assets of the Company including all intellectual property and the name “Ronson” (except the trademark relating to Ronson Aviation and related goodwill) (together “Ronson Consumer Products”), pursuant to an asset purchase agreement dated as of October 5, 2009, among Ronson, Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd. and Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor, Inc. (the “Consumer Products Sale Agreement” and together with the Aviation Sale Agreement, the “Sale Agreements”), (3) a proposal to approve the amendment (the “Charter Amendment”) of our Restated Certificate of Incorporation, as previously amended, to change the name of the Company from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated and (4) a proposal to approve an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale, the Consumer Products Division Sale and/or the Charter Amendment (the “Adjournment Proposal”). Shares represented by proxies received, properly marked, dated, executed and not revoked will be voted at the Special Meeting.You may revoke your proxy and change your vote at any time prior to the commencement of voting at the Special Meeting by delivering to the Company a written notice of revocation or by attending the Special Meeting and voting in person. Completion of each of the Sale Transactions is conditioned upon, among other things, approval of the Sale Transaction by the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote at the Special Meeting.There can be no assurance that the conditions to either of the Sale Transactions will be satisfied or, where permissible, waived, or that either of the Sale Transactions will be completed.Each Sale Transaction is being submitted for shareholder approval on its own merits and without requiring approval of the other Sale Transaction.See “PROPOSAL NO. 1 - The Aviation Sale Agreement - Conditions to the Aviation Division Sale,” “PROPOSAL NO. 2 - The Consumer Products Sale Agreement - Conditions to the Consumer Products Division Sale” and “THE SPECIAL MEETING - Required Vote; Abstentions; Broker Non-Votes.”The approval of the Charter Amendment and any Adjournment Proposal will require the affirmative vote of a majority of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote at the Special Meeting. NEITHER OF THE SALE TRANSACTIONS, NOR THE CHARTER AMENDMENT NOR THE ADJOURNMENT PROPOSAL,HAS BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE FAIRNESS OR MERITS OF EITHER SALE TRANSACTION, THE CHARTER AMENDMENT OR THE ADJOURNMENT PROPOSAL, NOR UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. 1 This proxy statement is first being sent to the Company’s shareholders on or about December , 2009.Ronson’s principal executive offices are located at 3 Ronson Road, Woodbridge, New Jersey 07095 and our telephone number is (732) 636-2430. 2 SUMMARY TERM SHEET OVERVIEW The Company has faced a number of challenges over the past several years.Recognizing that the Company has been incurring losses from operations and experiencing deficiencies in working capital, the Board of Directors has considered alternative strategies and means of financing operations.Beginning in 2008 and throughout 2009, management has implemented steps to reduce costs and expenses including the reduction of salaries and incentive compensation of certain officers.Also, in the first quarter of 2009, the Company reduced its workforce by 15 persons or approximately 17%.The Company has reduced certain of the health benefits provided to our employees and deferred payment of the Company’s contribution to its defined contribution pension plan.In addition, certain employees have temporarily assumed payment of costs of Company vehicles and costs of life and other insurance and all payments to directors of the Company, including to officers who are also directors, of directors’ fees and expenses have been deferred.Further, the Company has reduced rent expense by consolidating facilities.Management continues to review costs and expenses in order to implement additional cost savings measures. The Board of Directors has undertaken extensive activities in recent months to evaluate and to pursue various strategic alternatives to allow for the maximization of value of the Company and to satisfy our obligations.We have concluded that the Sale Transactions are the Company’s most favorable alternatives.Following the consummation of the Sale Transactions, the Company intends to pay, or to provide for the payment of, outstanding liabilities and obligations subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s secured indebtedness but not all of the Company’s other obligations and, as a consequence,the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of either Sale Transaction. SUMMARY TERMS OF THE AVIATION DIVISION SALE The following summary highlights the material terms of the proposed sale of assets ofRonson Aviation which are described in greater detail elsewhere in this proxy statement and in the Aviation Sale Agreement.This summary is not a complete statement of all information, facts or materials concerning the Aviation Division Sale and should only be read in conjunction with, and is qualified in its entirety by reference to, the more detailed information contained in this proxy statement and the Annexes hereto including the Aviation Sale Agreement which is attached as Annex A.We have included page references in this summary to direct you to a more complete discussion of each subject in the proxy statement. In this proxy statement, the terms “Ronson,” “ the Company,” “we,” “our,” and “us” refer to Ronson Corporation.References to Ronson Aviation are to our wholly-owned subsidiary, Ronson Aviation, Inc. and references to the Aviation Division are to the business conducted by Ronson Aviation.References to the Board or the Board of Directors are to the Board of Directors of Ronson and references to the Aviation Division Sale are to the sale of substantially all of the assets of Ronson Aviation constituting the Aviation Division.References to the Aviation Buyer are to Hawthorne TTN Holdings, LLC, a newly-formed, privately held, Delaware limited liability company. Parties to the Aviation Division Sale (See page 34) · The parties to the Aviation Division Sale are Ronson, a New Jersey corporation, Ronson Aviation, a New Jersey corporation and a wholly-owned subsidiary of Ronson, and Hawthorne TTN Holdings, LLC, a newly-formed, privately held, Delaware limited liability company which was created for the purpose of entering into the Aviation Sale Agreement and completing the Aviation Division Sale and has not conducted any business operations. 3 The Assets to be Sold by Ronson Aviation (See page 39) · The assets to be sold by Ronson Aviation constitute substantially all of the assets utilized in its fixed base operations, building and ramp, fuel services, aircraft maintenance and avionics operations located at the Trenton-Mercer Airport in Trenton, New Jersey, including, without limitation, its fixed base operations lease, subleases and fuel operations.Because Ronson is a holding company having Ronson Aviation as a primary operating subsidiary, the sale of substantially all of Ronson Aviation’s assets may constitute, in effect, a sale of substantially all of the assets of the Company requiring the approval of our shareholders under New Jersey law. Liabilities to be Assumed (See page39) · The liabilities to be assumed by the Aviation Buyer in connection with the Aviation Division Sale are limited to the liabilities and obligations, excluding any liens or encumbrances, of Ronson Aviation relating to the assets being sold and the Aviation Division arising on or after the closing date. Purchase Price for the Aviation Division (See page 40) · The Aviation Buyer has agreed to pay $9.5 million in cash for the assets of Ronson Aviation, $0.5 million of which will be held in escrow for a period of 15 months following the closing to secure potential indemnification claims against the Company in accordance with the terms of the Aviation Sale Agreement. Recommendation of the Board of Directors and Reasons for the Aviation Division Sale (See pages 35 and 38) · The Board recommends a vote “FOR” the proposal to approve the Aviation Division Sale. · The Board believes that the Aviation Division Sale is in the best interests of the Company because it would enable the Company, using the net proceeds of the Aviation Division Sale, to repay outstanding indebtedness secured by the assets sold and may be used to discharge pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors of the Company and their affiliates and amounts due in legal, accounting and other professional fees in connection with each of the Sale Transactions) subject to applicable law. Interests of Directors and Executive Officers (See page 36) · As of the record date, our directors and executive officers held and are entitled to vote, in the aggregate, 1,897,371 outstanding shares of our common stock, representing approximately 37.4% of the outstanding shares of our common stock entitled to vote on the proposals.The directors and executive officers have informed us that they intend to vote all of their shares of our common stock “FOR” the approval of the Aviation Division Sale. · The Company will be required, under its arrangements with Getzler Henrich & Associates LLC (“Getzler Henrich”), which provides the services of Joel Getzler, the Company’s Chief Restructuring Officer, to apply a material portion of the net proceeds of the Aviation Division Sale, or whichever of the Sale Transactions closes first, to accrued and unpaid fees owed to Getzler Henrich and secured by an interest in the Company’s assets, and, subject to applicable law, may apply a portion of the proceeds of the Aviation Division Sale to the Company’s outstanding subordinated indebtedness owed to Louis V. Aronson, II, the Company’s Chairman of the Board, President and Chief Executive Officer, and to deferred salaries, fees, costs and expenses owed to officers and directors of the Company. 4 Proceeds from the Aviation Division Sale (See page35) · In the event we receive shareholder approval to consummate the Aviation Division Sale, the Board currently expects the closing of the Aviation Division Sale to occur on or promptly after the date of the Special Meeting, which is currently scheduled for January , 2010, provided that all other conditions precedent to the closing are satisfied or waived.We expect that the net proceeds at closing of the Aviation Division Sale (calculated as of November 30, 2009) will be approximately $9.0 million (exclusive of amounts deposited in escrow at closing) and will be used to repay outstanding indebtedness secured by the assets sold and may be used to discharge pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors of the Company and their affiliates and amounts due in legal, accounting and other professional fees in connection with each of the Sale Transactions) subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s secured indebtedness but not all of the Company’s other obligations and, as a consequence, the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactions, or either one that may be consummated, in accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of the Aviation Division Sale. · Notwithstanding the foregoing, uncertainties as to the actual date of closing and the ultimate amount of our known, unknown and contingent debts and liabilities and the aggregate transaction costs associated with the Aviation Division Sale make it impossible to predict with certainty the net amount that may be recognized. The Aviation Sale Agreement (See page39 and Annex A) · Ronson, Ronson Aviation and the Aviation Buyer entered into an Aviation Sale Agreement dated May 15, 2009 pursuant to which we have agreed, subject to specified terms and conditions, to sell to the Aviation Buyer substantially all of the assets of our Aviation Division for a purchase price of $9.5 million in cash, $0.5 million of which will be subject to an escrow at closing to secure potential claims for indemnification against Ronson Aviation in accordance with the terms of the Aviation Sale Agreement.In the Aviation Sale Agreement, we make certain customary representations and warranties and undertake to perform or refrain from engaging in certain conduct pending the closing. Conditions to Consummation of the Aviation Division Sale (See page 42) · The obligations of the parties to consummate the Aviation Division Sale are subject to certain customary closing conditions including, among other things, the continued accuracy of each party’s representations and warranties, the performance by each party of its obligations on or before the closing date, our execution and delivery of requisite instruments of conveyance and transfer, the absence of litigation prohibiting or restraining the consummation of the Aviation Division Sale, the absence of any material adverse change in the business, assets, liabilities, earnings or financial condition of Ronson Aviation, release of liens on the assets being sold and receipt of requisite approvals and consents from governmental or regulatory bodies to the consummation of the Aviation Division Sale.In addition to the customary closing conditions, consummation of the Aviation Division Sale is conditioned upon receipt of approval of the Aviation Division Sale from the Company’s shareholders. Regulatory Matters (See page 36) · The Aviation Division is subject to substantial governmental regulation and, as such, the transfer of substantially all of the assets of Ronson Aviation requires certain approvals including, without limitation, the consent to the transfer of certain licenses and permits from various other regulators. 5 Escrow and Indemnification (See page 43) · The Aviation Sale Agreement provides that of the $9.5 million purchase price, $0.5 million will be held in escrow for a period of 15 months after the closing to secure potential indemnification claims against the Company. · Under the Aviation Sale Agreement, we have agreed to indemnify the Aviation Buyer from losses suffered as a direct result of any material breach of any representation or warranty made by us, the breach of any covenant or agreement made by us, any claim for payment of fees by a broker or finder, any excluded liability or excluded asset or any environmental remediation liability action by the New Jersey Department of Environmental Protection against Ronson Aviation. Termination and Break-Up Fee (See pages 43 and 44) · The Aviation Sale Agreement may be terminated: · by mutual agreement of the parties; · by either party, if the Aviation Division Sale has not been consummated by December 31, 2009 or such later date as the parties may agree; or · by us, if our Board of Directors recommends or approves a proposal from a third party as defined in the Aviation Sale Agreement. · In the event of termination of the Aviation Sale Agreement by us in connection with the receipt of a third party proposal and the transaction contemplated by such third party proposal is ultimately consummated, we will be obligated to pay to the Aviation Buyer a break-up fee of $400,000. · In the event of termination of the Aviation Sale Agreement by us because the Aviation Division Sale has not been consummated within the dates prescribed by the Aviation Sale Agreement, we will be obligated to reimburse the Aviation Buyer for its actual legal, accounting and environmental fees incurred in connection with the Aviation Division Sale in an amount not to exceed $150,000. SUMMARY TERMS OF THE CONSUMER PRODUCTS DIVISION SALE The following summary highlights the material terms of the proposed sale of assets of Ronson Consumer Products which are described in greater detail elsewhere in this proxy statement and in the Consumer Products Sale Agreement.This summary is not a complete statement of all information, facts or materials concerning the Consumer Products Division Sale and should only be read in conjunction with, and is qualified in its entirety by reference to, the more detailed information contained in this proxy statement and the Annexes hereto including the Consumer Products Sale Agreement which is attached as Annex C.We have included page references in this summary to direct you to a more complete discussion of each subject in the proxy statement. In this proxy statement, references to Ronson Consumer Products are to our wholly-owned subsidiaries, Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd., and related assets of the Company, and references to the Consumer Products Division are to the business conducted by Ronson Consumer Products.References to the Consumer Products Division Sale are to the sale of substantially all of the assets of Ronson Consumer Products constituting the Consumer Products Division.References to the Consumer Products Buyer are to Zippo Manufacturing Company, a privately held, Pennsylvania corporation, and to its wholly-owned subsidiary, Nosnor, Inc., a Delaware corporation. Parties to the Consumer Products Division Sale (See page 51) · The parties to the Consumer Products Division Sale are Ronson, a New Jersey corporation, Ronson Consumer Products Corporation, a New Jersey corporation and a wholly-owned subsidiary of Ronson, Ronson Corporation of Canada Ltd., an Ontario corporation and a wholly-owned subsidiary of Ronson, 6 Zippo Manufacturing Company, a privately held Pennsylvania corporation (“Zippo”), and Nosnor, Inc., a Delaware corporation and a wholly-owned subsidiary of Zippo created to acquire the real estate assets of Ronson Consumer Products. The Assets to be Sold by Ronson Consumer Products (See page 55) · The assets to be sold by Ronson Consumer Products constitute substantially all of the assets utilized in its development, manufacture, packaging and sale of its consumer flame products and flame accessories, including lighters, fuel, wicks and other related products and services.Because Ronson is a holding company having Ronson Consumer Products as primary operating subsidiaries, the sale of substantially all of Ronson Consumer Products’ assets may constitute, in effect, a sale of substantially all of the assets of the Company requiring the approval of our shareholders under New Jersey law. Liabilities to be Assumed (See page56) · The liabilities to be assumed by the Consumer Products Buyer in connection with the Consumer Products Division Sale are limited to the liabilities and obligations, excluding any liens or encumbrances, of Ronson Consumer Products, relating to the assets being sold and the Consumer Products Division arising on or after the closing date. Purchase Price for the Consumer Products Division (See page 57) · The Consumer Products Buyer has agreed to pay $11.1 million in cash for the assets of Ronson Consumer Products, subject to adjustment in accordance with the terms of the Consumer Products Sale Agreement, a minimum of $1.1 million and a maximum of $1.35 million of which will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer to secure the Company’s environmental compliance obligations). · The Consumer Products Sale Agreement provides that the purchase price will be reduced by (i) the sum of $227,000 representing the aggregate of all retention bonuses to be paid by the Consumer Products Buyer on behalf of Ronson Consumer Products to designated employees who remain through the closing, and (ii) the sum of forty percent (40%) of the first $500,000 actually collected by Ronson Consumer Products pursuant to its Front-End Fixture Program Placement Agreement with Dollar General Corporation plus twenty percent (20%) of any and all amounts in excess of $500,000 actually collected by Ronson Consumer Products pursuant to such agreement. · In addition, the purchase price will be increased or decreased by the amount, if any, by which the amount of adjusted current assets on the closing date is greater than or less than $2.178 million calculated in accordance with the terms of the Consumer Products Sale Agreement. Recommendation of the Board of Directors and Reasons for the Consumer Products Division Sale (See pages 52 and 55) · The Board recommends a vote “FOR” the proposal to approve the Consumer Products Division Sale. · The Board believes that the Consumer Products Division Sale is in the best interests of the Company because it would enable the Company, using the net proceeds of the Consumer Products Division Sale, to repay outstanding indebtedness secured by the assets sold and may be used to discharge pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors of the Company and their affiliates and amounts due in legal, accounting and professional fees incurred in connection with each of the Sale Transactions) subject to applicable law. 7 Interests of Directors and Executive Officers (See page 53) · As of the record date, our directors and executive officers held and are entitled to vote, in the aggregate, 1,897,371 outstanding shares of our common stock, representing approximately 37.4% of the outstanding shares of our common stock entitled to vote on the proposals.The directors and executive officers have informed us that they intend to vote all of their shares of our common stock “FOR” the approval of the Consumer Products Division Sale. · The Company will be required, under its arrangements with Getzler Henrich, which provides the services of Joel Getzler, the Company’s Chief Restructuring Officer, to apply a material portion of the net proceeds of the Consumer Products Division Sale, or whichever of the Sale Transactions closes first, to accrued and unpaid fees owed to Getzler Henrich and secured by an interest in the Company’s assets, and, subject to applicable law, may apply a portion of the proceeds of the Consumer Products Division Sale to the Company’s outstanding subordinated indebtedness owed to Louis V. Aronson, II, the Company’s Chairman of the Board, President and Chief Executive Officer, and to deferred salaries, fees, costs and expenses owed to officers and directors of the Company. · The Company’s Chief Financial Officer, Daryl K. Holcomb, will receive a retention payment in the amount of $45,000 payable upon the closing of the Consumer Products Division Sale. Proceeds from the Consumer Products Division Sale (See page52) · In the event we receive shareholder approval to consummate the Consumer Products Division Sale, the Board currently expects the closing of the Consumer Products Division Sale to occur on or promptly after the date of the Special Meeting, which is currently scheduled for January , 2010, provided that all other conditions precedent to the closing are satisfied or waived.We expect that the net proceeds at closing of the Consumer Products Division Sale (calculated as of November 30, 2009) will be approximately $8.93 million (exclusive of amounts deposited in escrow at closing) and will be used to repay outstanding indebtedness secured by the assets sold other than a portion of the amounts due to Getzler Henrich and may be used to discharge pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors of the Company and their affiliates and amounts due to legal, accounting and other professional fees incurred in connection with each of the Sale Transactions) subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s secured indebtedness but not all of the Company’s other obligations and, as a consequence, the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactions, or either one that may be consummated, in accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of the Consumer Products Division Sale. · Notwithstanding the foregoing, uncertainties as to the actual date of closing and the ultimate amount of our known, unknown and contingent debts and liabilities and the aggregate transaction costs associated with the Consumer Products Division Sale make it impossible to predict with certainty the net amount that may be recognized. The Consumer Products Sale Agreement (See page55 and Annex C) · Ronson, Ronson Consumer Products and the Consumer Products Buyer entered into a Consumer Products Sale Agreement dated as of October 5, 2009 pursuant to which we have agreed, subject to specified terms and conditions, to sell to the Consumer Products Buyer substantially all of the assets of our Consumer Products Division for a purchase price of $11.1 million in cash, subject to adjustment, a minimum of $1.1 million and a maximum of $1.35 million of which will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer to secure the Company’s environmental compliance obligations).In the Consumer Products Sale Agreement, we make certain 8 customary representations and warranties and undertake to perform or refrain from engaging in certain conduct pending the closing. Conditions to Consummation of the Consumer Products Division Sale (See page60) · The obligations of the parties to consummate the Consumer Products Division Sale are subject to certain customary closing conditions including, among other things, the continued accuracy of each party’s representations and warranties, the performance by each party of its obligations on or before the closing date, our execution and delivery of requisite instruments of conveyance and transfer, the absence of litigation prohibiting or restraining the consummation of the Consumer Products Division Sale, release of liens on the assets being sold and receipt of requisite approvals and consents from governmental or regulatory bodies to the consummation of the Consumer Products Division Sale.In addition to the customary closing conditions, consummation of the Consumer Products Division Sale is conditioned upon receipt of approval of the Consumer Products Division Sale from the Company’s shareholders and satisfactory completion by the Consumer Products Buyer of its environmental due diligence. Regulatory Matters (See page 53) · The Consumer Products Division Sale is subject to receipt of approval from the New Jersey Department of Environmental Protection (the “NJDEP”) under the Industrial Site Remediation Act, N.J.S.A. 13:1K-6 et seq., for the transfer of the Consumer Products Division.The Company anticipates that it will enter into a remediation agreement with the NJDEP and provide a funding source in an amount fixed by the NJDEP for compliance with its environmental obligations. Escrow and Indemnification (See page 60) · The Consumer Products Sale Agreement provides that of the $11.1 million purchase price, a minimum of $1.1 million and a maximum of $1.35 million will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer to secure the Company’s environmental compliance obligations). · Under the Consumer Products Sale Agreement, we have agreed to indemnify the Consumer Products Buyer from losses suffered as a direct result of any material breach of any representation or warranty made by us, the breach of any covenant or agreement made by us, any claim for payment of fees by a broker or finder, any excluded liability or excluded asset or any environmental liability action of Ronson Consumer Products. Termination and Break-Up Fee (See pages61 and 62) · The Consumer Products Sale Agreement may be terminated: · by mutual agreement of the parties; · by either party, if the Consumer Products Division Sale has not been consummated by March 31, 2010 provided that the right to terminate shall not be available to any party if the failure of such party to fulfill any obligations has been the cause of or resulted in failure of the closing to occur before such date; or · by us, (i) if the Consumer Products Buyer has breached any representation, warranty, covenant or agreement or (ii) if any governmental authority has issued an order, decree or ruling or taken any other action restraining or otherwise prohibiting the consummation of the transactions contemplated by the Consumer Products Sale Agreement and such order, decree, ruling or other action shall have become final and non-appealable or (iii) in the event of receipt of a third party proposal received in accordance with the terms of the 9 Consumer Products Sale Agreement; or · by the Consumer Products Division Buyer if we have breached any representation, warranty, covenant or agreement or it is not satisfied with the results of its environmental due diligence. · In the event of termination of the Consumer Products Sale Agreement by us in connection with the receipt of a third party proposal which we deem to be a superior offer, we shall pay to the Consumer Products Buyer all expenses incurred by the Consumer Products Buyer in connection with the Consumer Products Division Sale up to a total of $250,000 and, in addition, we shall pay to the Consumer Products Buyer a fee in the amount of $250,000 for maximum aggregate termination costs of up to $500,000 provided, however, that the fee of $250,000 shall be paid solely and exclusively from the proceeds received upon consummation of another transaction with a third party. SUMMARY TERMS GENERALLY APPLICABLE TO BOTH SALE TRANSACTIONS Accounting Treatment (See pages37 and 54) · The Company will record each of the Sale Transactions in accordance with generally accepted accounting principles in the United States. Material U.S. Federal and State Income Tax Consequences (See pages37 and 54) · Each of the Sale Transactions will be a taxable transaction for Ronson for U.S. federal income tax purposes.We expect to realize gain or loss measured by the difference between the total proceeds received by us in each Sale Transaction and our adjusted tax basis in the individual assets comprising, respectively, the Aviation Division and the Consumer Products Division.Based upon our financial position, it is anticipated that we will have sufficient losses (including net operating loss carryforwards) to offset any gain expected to be realized from each of the Sale Transactions for regular federal income tax purposes, subjecting us only to federal alternative minimum tax on a portion of the gain. · We do not expect that either of the Sale Transactions will result in any federal income tax consequences to our shareholders. Appraisal Rights (See pages 37 and 54) · The Company’s shareholders do not have appraisal rights in connection with either of the proposed Sale Transactions under New Jersey law or the Company’s Restated Certificate of Incorporation or Bylaws. SUMMARY TERMS OF THE CHARTER AMENDMENT The Amendment (see page 69 and Annex E) · Pursuant to the terms of the Consumer Products Sale Agreement, we have agreed to sell our intellectual property to the Consumer Products Buyer and have agreed to change our corporate name as a result.Our Board of Directors proposes to change our corporate name to “RCLC, Inc.” if the Consumer Products Sale Agreement and the transactions contemplated thereby are consummated.If the name change is approved, we must amend our Restated Certificate of Incorporation, as previously amended, to change our name.By voting to approve the amendment to the Restated Certificate of Incorporation, shareholders will authorize the Board of Directors to amend the Restated Certificate of Incorporation to change our name if the Consumer Products Division Sale Agreement and the transactions contemplated thereby are consummated.If the proposal to amend our Restated Certificate of Incorporation is not approved by our shareholders, we will not be authorized to effect the amendment and we will be in breach of the Consumer Products Sale 10 Agreement and the Consumer Products Buyer may have the right to refuse to close the Consumer Products Division Sale.If the Consumer Products Sale Agreement and the transactions contemplated thereby are not approved or consummated, the amendment to the Restated Certificate of Incorporation to change our name will not be filed and our name will not be changed.Approval of the proposed amendment to our Restated Certificate of Incorporation to change our name requires the affirmative vote of two-thirds of the votes cast at the Special Meeting.The full text of the amendment if approved as proposed will be substantially in the form attached hereto as Annex E.We encourage you to read the amendment in its entirety, as it is the legal document that will effect the proposed name change. 11 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This proxy statement, and the documents to which we refer you in this proxy statement, contain “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on current expectations and assumptions that are subject to risks and uncertainties. In some cases, forward-looking statements can be identified by terminology such as “may,” “should,” “potential,” “continue,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar expressions and may include (1) statements containing projections of revenues, operating expenses, income (or loss), earnings (or loss), per share and other financial items; (2) statements concerning plans and objections of management for future operations; (3) statements of future financial performance; (4) statements of assumptions underlying any of the foregoing; and (5) statements regarding the timing or completion of either of the Aviation Division Sale or the Consumer Products Division Sale. Actual results could differ materially from those discussed in forward-looking statements because of factors such as: · failure to satisfy any of the conditions to either of the Aviation Division Sale or the Consumer Products Division Sale, including the receipt of shareholder approval; · the occurrence of any event, change or other circumstances that could give rise to termination of either of the Aviation Division Sale or the Consumer Products Division Sale; · diversion of management’s attention from ongoing business operations; · adverse results in legal disputes; and · unanticipated tax liabilities. Any of these factors could affect our ability to consummate the transaction described herein and, if consummated, cause our actual results to differ materially from the guidance given at this time.For further information about the risks of the proposed transaction and our Company, we refer you to the documents we file from time to time with the Securities and Exchange Commission, particularly our Form 10-K for the year ended December 31, 2008.There are representations and warranties contained in each of the Aviation Sale Agreement and the Consumer Products Sale Agreement that are attached as Annex A and Annex C and described herein which were made by the parties to each other as of specific dates.The assertions embodied in these representations and warranties were made solely for purposes of the Sale Agreements and may be subject to important qualifications and limitations agreed to by the parties in connection with negotiating its terms.Moreover, certain representations and warranties may not be accurate or complete as of any specified date because they are subject to a contractual standard of materiality that is different from certain standards generally applicable to shareholders or were used for the purpose of allocating risk between the parties rather than establishing matters as facts.Therefore, you should not rely on the representations and warranties contained in the Sale Agreements as statements of factual information.We do not assume any obligation to update information contained in this document, except as required by federal securities laws.Although this proxy statement may remain available on our website or elsewhere, its continued availability does not indicate that we are reaffirming or confirming any of the information contained herein. 12 QUESTIONS AND ANSWERS ABOUT THE PROPOSALS AND THE SPECIAL MEETING The following are some commonly asked questions that may be raised by shareholders and answers to each of those questions.These questions and answers may not address all questions that may be important to you as a shareholder.You should carefully read this entire proxy statement, including each of the annexes. Q: Why did I receive this proxy statement? A: This proxy statement and the enclosed proxy card have been sent to the Company’s shareholders as of the record date for the Special Meeting because the Board of Directors is soliciting your vote at the Special Meeting.This proxy statement summarizes the information you need in order to vote in an informed manner on the proposals to be considered at the Special Meeting.However, you do not need to attend the Special Meeting to vote your shares.Instead you may simply complete, sign and return the enclosed proxy card. Q: What am I being asked to vote on at the Special Meeting? A: You are being asked to consider and vote upon the following proposals: • a proposal to approve the sale of substantially all of the assets of Ronson Aviation pursuant to the Aviation Sale Agreement among Ronson, Ronson Aviation and Hawthorne TTN Holdings, LLC; • a proposal to approve the sale of substantially all of the assets of Ronson Consumer Products pursuant to the Consumer Products Sale Agreement among Ronson Consumer Products and Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor, Inc.; • a proposal to approve the amendment of our Restated Certificate of Incorporation, as previously amended, to change the name of the Company from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated; and • a proposal to approve an adjournment or postponement of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale and/or the Consumer Products Division Sale, to such time and place as designated by the presiding officer of the Special Meeting. Each Sale Transaction is being submitted for shareholder approval on its own merits and without requiring approval of the other Sale Transaction. Q: Why are the shareholders being asked to approve each of the Sale Transactions? A: Because the Company is a holding company having Ronson Aviation and Ronson Consumer Products as primary operating subsidiaries, the sale of substantially all of the assets of either Ronson Aviation or Ronson Consumer Products may constitute, in effect, the sale of substantially all of the Company’s assets.New Jersey law requires that a New Jersey corporation obtain approval from its shareholders for the sale of “all or substantially all of the assets” of the corporation, and, therefore, the Aviation Division Sale or the Consumer Products Division Sale may require the approval of the Company’s shareholders. Q: Why is the Company proposing to sell the assets of each of Ronson Aviation and Ronson Consumer Products? A: We are proposing to sell each of the Aviation Division and Ronson Consumer Products Division because we believe the Sale Transactions will enable us to repay our outstanding indebtedness secured by the assets sold and pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors and their affiliates and amounts due in legal, accounting and other professional fees incurred in connection with each of the Sale Transactions) subject to applicable law. 13 Q: What are the estimated proceeds of each of the Sale Transactions? A: The purchase price for the assets of the Aviation Division is $9.5 million in cash, $0.5 million of which will be held in escrow for a period of 15 months following the closing to secure potential indemnification claims against the Company in accordance with the terms of the Aviation Sale Agreement.The purchase price for the assets of the Consumer Products Division is $11.1 million in cash, subject to adjustment in accordance with the terms of the Consumer Products Sale Agreement, a minimum of $1.1 million and a maximum of $1.35 million of which will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer to secure the Company’s environmental compliance obligations).We currently estimate that the Company will receive net cash proceeds at closing from the Aviation Division Sale and the Consumer Products Division Sale (calculated as of November 30, 2009) of approximately $17.935 million in the aggregate (exclusive of amounts deposited in escrow at closing), prior to the payment of $10.145 million in indebtedness secured by the assets being sold in the Sale Transactions and the estimated transaction costs of $590,000 in its Aviation Division Sale ($187,000 of which have been paid as of November 30, 2009) and of $1.145 million in its Consumer Products Division Sale ($237,000 of which have been paid as of November 30, 2009).Notwithstanding the foregoing, uncertainties as to the actual dates of closing and the ultimate amount of our known, unknown and contingent debts and liabilities and the aggregate transaction costs associated with the Sale Transactions make it impossible to predict with certainty whether any net amount may be recognized. Q: Will any such proceeds be distributed to the shareholders? A:We currently intend to retain the net cash proceeds and use them to repay outstanding indebtedness secured by the assets sold and pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors and their affiliates and amounts due in legal, accounting and other professional fees incurred in connection with each of the Sale Transactions) subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s indebtedness secured by the assets sold but not all of the Company’s other obligations and, as a consequence,the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of the Sale Transactions. Q: When is each Sale Transaction expected to be completed? A: It is expected that each Sale Transaction will be completed as soon as practicable after it is approved by the shareholders of the Company at the Special Meeting, subject to the satisfaction or waiver of the other conditions contained in, respectively, the Aviation Sale Agreement and the Consumer Products Sale Agreement. Q: What is the proposal relating to the approval of an amendment to our Restated Certificate of Incorporation, as amended, to change the name of the Company from Ronson Corporation to “RCLC, Inc.”? A: Pursuant to the terms of the Consumer Products Sale Agreement, we have agreed to sell our intellectual property to the Consumer Products Buyer and have agreed to change our corporate name as a result.Our Board of Directors proposes to change our corporate name to “RCLC, Inc.” if the Consumer Products Sale Agreement and the transactions contemplated thereby are consummated.If the name change is approved, we must amend our Restated Certificate of Incorporation, as previously amended, to change our name.By voting to approve the amendment to Restated Certificate of Incorporation, shareholders will authorize the Board of Directors to amend the Restated Certificate of Incorporation to change our name if the Consumer Products Division Sale Agreement and the transactions contemplated thereby are consummated.If the proposal to amend our Restated Certificate of Incorporation is not approved by our shareholders, we will not be authorized to effect the amendment and we will be in breach of the Consumer Products Sale Agreement and the Consumer Products Buyer may have the right to refuse to close the Consumer Products Division Sale.If the Consumer Products Sale Agreement and the transactions contemplated thereby are not approved or consummated, the amendment to the Restated Certificate of Incorporation to change our name will not be filed and our name will not be changed.Approval of the proposed amendment to the Restated Certificate of Incorporation to change our name requires the affirmative vote of two-thirds of the votes cast 14 at the Special Meeting.The full text of the amendment if approved as proposed will be substantially in the form attached hereto as Annex E.We encourage you to read the amendment in its entirety, as it is the legal document that will effect the proposed name change. Q: What is the proposal relating to the approval of an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting in order to solicit additional proxies? A: You will be voting on whether to grant authority to adjourn or postpone the Special Meeting to a later time in order to solicit additional proxies with respect to the Aviation Division Sale and/or the Consumer Products Division Sale if an insufficient number of votes in favor of the Aviation Division Sale and/or the Consumer Products Division Sale has been obtained by the time of the Special Meeting. Q: How does the Board recommend that I vote on the matters proposed? A: The Board of Directors unanimously recommends that shareholders vote “FOR” each of the proposals submitted at the Special Meeting. Q: Was a report from a financial advisor concerning each Sale Transaction obtained by the Board of Directors and are there any important aspects of the process of obtaining that report and conclusions in the report that shareholders should consider in referring to the opinion of the financial advisor? A: Yes. In recommending the Aviation Division Sale for approval by the shareholders, the Board considered a number of factors, including an opinion of our financial advisor, Valuation Research Corporation.There were, however, some important aspects associated with the process of obtaining the report and conclusions in the report that you should review when considering the opinion of Valuation Research Corporation.For a full description of the opinion that we received from Valuation Research Corporation, see the section captioned “OPINION OF VALUATION RESEARCH CORPORATION REGARDING THE FAIRNESS OF THE AVIATION DIVISION SALE” on pages 45 through 50.See also the text of the opinion which is attached as Annex B to this proxy statement. In recommending the Consumer Products Division Sale for approval by the shareholders, the Board considered a number of factors, including an opinion of our financial advisor, DAK Capital, LLC.There were, however, some important aspects associated with the process of obtaining the report and conclusions in the report that you should review when considering the opinion of DAK Capital, LLC.For a full description of the opinion that we received from DAK Capital, LLC, see the section captioned “OPINION OF DAK CAPITAL, LLC REGARDING THE FAIRNESS OF THE CONSUMER PRODUCTS DIVISION SALE” on pages 63 through 68.See also the text of the opinion which is attached as Annex D to this proxy statement. Q: Can I still sell my shares?What will happen to my shares of the Company’s common stock if either of the Aviation Division Sale or the Consumer Products Sale is approved? A: Yes, to the extent that you could sell your shares prior to the Aviation Division Sale and the Consumer Products Division Sale, you will continue to have that right. Neither entry into the Aviation Sale Agreement nor the Consumer Products Sale Agreement nor the Aviation Division Sale nor the Consumer Products Division Sale will affect your right to sell or otherwise transfer your shares of the Company’s common stock.NeitherSale Transaction will alter the rights, privileges or nature of the Company’s common stock.A shareholder who owns shares of common stock immediately prior to the closing of the Sale Transactions will continue to hold the same number of shares immediately following the closing of the Sale Transactions. Q: What will happen if either of the Aviation Division Sale or the Consumer Products Division Sale is not approved? A: First, if our shareholders approve a proposal allowing us to adjourn or postpone the Special Meeting to solicit additional proxies, we may do so in order to attempt to obtain the necessary approval, as applicable.If we are 15 unsuccessful in obtaining the approval to consummate either Sale Transaction, we will not complete the Sale Transaction or Sale Transactions not approved but we will be left with significant challenges to our business and liquidity.We will retain and, to the extent feasible, continue to operate either division if its sale is not approved, use the proceeds of the sale of the other division (if approved) to pay off indebtedness, to the extent feasible, and continue to pursue other purchasers, evaluate all available strategic alternatives and investigate alternative sources of financing.However, given the Company’s financial condition and the limited number of potential purchasers and sources of financing (if any), it is unlikely that we will be able to continue to operate as a going concern if either or both Sale Transactions are not consummated and we may be required to file for protection under the bankruptcy laws. Q: What business will the Company conduct after the consummation of both of the Sale Transactions? A:If both of the Sale Transactions are approved by the Company’s shareholders, we will sell substantially all of the assets of, respectively, our Aviation Division and Consumer Products Division and our only activities will be to pay off indebtedness, await the release of funds from escrows related to the Sale Transactions and attend to administrative functions such as the preparation and filing of tax returns. Q: Will shareholders have appraisal rights? A: No.Shareholders of the Company are not entitled to appraisal rights in connection with either the Aviation Division Sale or the Consumer Products Division Sale under New Jersey law or the Company’s Restated Certificate of Incorporation or Bylaws under the circumstances. Q: What are the U.S. federal income tax consequences of each of the Sale Transactions to shareholders? A: Neither of the Sale Transactions will result in any federal income tax consequences to our shareholders as the shareholders will not receive any proceeds of either of the Sale Transactions. Q: What are the U.S. federal income tax consequences of either the Aviation Division Sale or the Consumer Products Division Sale to the Company? A: As a result of our losses, including currently available U.S. federal income tax net operating loss carryforwards, we anticipate that neither the Aviation Division Sale nor the Consumer Products Division Sale will cause us to incur any U.S. federal income tax liability though the Company may incur a U.S. federal alternative minimum tax liability on a portion of the gain. Q: Who is entitled to vote at the Special Meeting? A: The Company has outstanding only one class of voting securities, common stock.Only holders of record of our common stock as of the close of business on December 23, 2009 will be entitled to notice of and to vote at the Special Meeting.On the record date, there were 5,083,539 shares of the Company’s common stock outstanding. Q: What is a quorum and what is the vote required to approve the proposals? A: In order to transact business at the Special Meeting a quorum must be present.Under New Jersey law, a quorum is present when a majority of all shares of common stock outstanding and entitled to vote are present in person or represented by proxy.For purposes of determining the presence of a quorum, abstentions and broker “non-votes” are counted as represented.A broker “non-vote” occurs when a nominee such as a bank or broker, holding shares for a beneficial owner abstains from voting on a particular proposal because the nominee does not have discretionary authority to vote that proposal and has not received instructions from the beneficial owner of the securities on how to vote those securities.In order to be approved, the proposal to approve the Aviation Division Sale and the proposal to approve the Consumer Products Division Sale will require the affirmative vote of two-thirds of the votes cast at the Special Meeting.The approval of any proposal to adjourn or postpone the Special Meeting will require the affirmative vote of a majority of the votes cast by shareholders present. 16 Q: What will happen if I abstain or withhold authority to vote? A: Proxies marked “abstain” will be counted as shares present for the purpose of determining the presence of a quorum.For purposes of determining the outcome of a proposal, under New Jersey law abstentions do not count as votes cast and, as such, will have no effect on the outcome of a proposal. A broker “non-vote” occurs when a nominee such as a bank or broker, holding shares for a beneficial owner abstains from voting on a particular proposal because the nominee does not have discretionary authority to vote that proposal and has not received instructions from the beneficial owner of the securities on how to vote those securities.Accordingly, broker “non-votes” will have the same effect as abstentions. Q: If my shares are held in “street name” by my broker, bank or nominee, will my broker, bank or nominee vote my shares for me? A: Your broker, bank or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon.Therefore, if you do not give your broker, bank or nominee specific instructions, your shares may not be voted on those matters, and will not be counted in determining the number of shares necessary for approval.You should follow the directions provided by your broker, bank or nominee regarding how to instruct them to vote your shares. Q: How many votes do I have? A: Shareholders who owned shares of the Company’s common stock at the close of business on December 23, 2009 are entitled to vote on all matters properly brought before the Special Meeting.Each share of common stock is entitled to one vote. Q: When and where is the Special Meeting? A: The Special Meeting of Shareholders will be held at 10:00 a.m., local time, on , January, 2010, atthe Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey 08873. Q: Where/How can I vote my shares? A: You can vote your shares in the manner indicated by the instructions set forth on the proxy card or you can attend and vote your shares at the Special Meeting of Shareholders to be held on ,January , 2010, atthe Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey 08873. Q: May I change my vote after I have mailed my signed proxy card? A: Yes. You need only to send in a written revocation to our corporate secretary or a later dated, signed proxy card before the Special Meeting or simply attend the Special Meeting and vote in person in order to change your vote.However, simply attending the Special Meeting will not revoke your proxy; you must vote at the Special Meeting. Q: How will voting on any other business be conducted? A: Although the Company does not know of any other business to be considered at the Special Meeting, if any other business is properly presented at the Special Meeting or any adjournment or postponement thereof, the proxy holders named on the proxy card, shall have the authority to vote on such matters at their discretion such shares for which a signed proxy card has been received. Q: What do I need to do now? A: Please vote your shares as soon as possible so that your shares may be represented at the Special Meeting.You may vote by signing and dating your proxy card and mailing it in the enclosed return envelope or you may vote in person at the Special Meeting. 17 Q: Who will bear the cost of this solicitation? A: The Company will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials.The Company will provide copies of proxy materials to brokers, banks and other nominees holding in their names shares of common stock beneficially owned by others so that they may forward these proxy materials to the beneficial owners.In addition to soliciting proxies by mail, directors, officers and employees of the Company may solicit proxies personally and by telephone, facsimile or other electronic means of communication.These persons will not receive additional compensation for such solicitation services.The Company, upon request, will reimburse brokers, banks and other nominees for their expenses in forwarding solicitation materials to their customers who are beneficial owners and in obtaining their voting instructions.To assist in the solicitation of proxies from all shareholders, including brokers, bank nominees, institutional holders and others, the Company has engaged Laurel Hill Advisory Group, LLC of New York City for a fee estimated to be approximately $8,000 plus out of pocket expenses. Q: Whom should I call if I have questions about the proposals, the Special Meeting or voting? A: If you have questions about any of the proposals on which you are voting, or about the Special Meeting or how to vote you may call Daryl K. Holcomb, our Chief Financial Officer, at (732) 438-0320, or Laurel Hill Advisory Group, LLC, at (888) 742-1305. 18 THE SPECIAL MEETING Time, Place and Purpose of the Special Meeting This proxy statement is being furnished to our shareholders in connection with the solicitation of proxies by our Board of Directors for use at the Special Meeting to be held on, January , 2010, beginning at 10:00 A.M., local time, at the Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey 08873.The purpose of the Special Meeting is for our shareholders to consider and vote upon: · a proposal to approve the sale of substantially all of the assets of Ronson Aviation pursuant to the Aviation Sale Agreement dated May 15, 2009 among Ronson, Ronson Aviation and Hawthorne TTN Holdings, LLC; · a proposal to approve the sale of substantially all of the assets of assets of Ronson Consumer Products pursuant to the Consumer Products Sale Agreement dated as of October 5, 2009 among Ronson, Ronson Consumer Products and Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor, Inc.; · a proposal to approve an amendment to our Restated Certificate of Incorporation, as previously amended, to change the name of the Company from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated; and · a proposal to approve an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale, the Consumer Products Division Sale and/or the Charter Amendment. If any other business is properly brought before the Special Meeting or any adjournment or postponement of the Special Meeting, such business will be addressed as well. A copy of the Aviation Sale Agreement, including all amendments, is attached to this proxy statement as Annex A.A copy of the Consumer Products Sale Agreement, including all amendments, is attached to this proxy statement as Annex C.This proxy statement, the notice of the Special Meeting and the enclosed proxy card are first being mailed to our shareholders on December, 2009. Board Recommendation Our Board of Directors has, subject to shareholder approval: · unanimously authorized and approved the Aviation Sale Agreement and the Aviation Division Sale contemplated thereby and unanimously recommends that shareholders vote “FOR” the proposal to approve the Aviation Division Sale; · unanimously authorized and approved the Consumer Products Sale Agreement and the Consumer Products Division Sale contemplated thereby and unanimously recommends that shareholders vote “FOR” the proposal to approve the Consumer Products Division Sale; · unanimously authorized and approved the Charter Amendment and recommends that the shareholders vote “FOR” the proposal to approve the Charter Amendment; and · unanimously authorized and approved any Adjournment Proposal and unanimously recommends that the shareholders vote “FOR” the Adjournment Proposal. 19 Record Date, Quorum and Voting Our Board of Directors has fixed the close of business on December 23, 2009 as the record date for the determination of shareholders entitled to notice of, and to vote at, the Special Meeting.Accordingly, only holders of record of shares of our common stock at the close of business on the record date will be entitled to notice of, and to vote at, the Special Meeting.Each outstanding share of our common stock on the record date entitles its holder to one vote on each matter submitted to shareholders.As of the record date, there were 5,083,539 shares of our common stock entitled to be voted, which were held by approximately1,986 shareholders of record.In order to transact business at the Special Meeting a quorum must be present.Under New Jersey law, a quorum is present when a majority of all shares of common stock outstanding and entitled to vote are present in person or represented by proxy.If a quorum is not present at the Special Meeting, the shareholders present may adjourn or postpone the Special Meeting, without notice other than by announcement at the Special Meeting, until a quorum is present or represented by proxy.Shares represented by proxies that are marked “ABSTAIN” and “broker non-votes” will be counted as present for the purpose of determining the presence or absence of a quorum at the Special Meeting. Required Vote; Abstentions; Broker Non-Votes All holders of record of the Company’s common stock on the record date are entitled to notice of, and to vote at, the Special Meeting on the proposals being submitted to shareholders.The approval of each of the Aviation Division Sale (Proposal No. 1), the Consumer Products Division Sale (Proposal No. 2) and the Charter Amendment (Proposal No. 3) requires the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote.The approval of any Adjournment Proposal (Proposal No. 4) requires the affirmative vote of a majority of the votes cast by shareholders present.Under New Jersey law, shares represented at the Special Meeting that are marked “ABSTAIN” and broker non-votes, if any, do not count as votes cast and, as such, will have no effect on the outcome of these proposals.Additionally, if you do not complete and return a proxy card or do not vote in person, your shares will not be counted towards the establishment of a quorum. As of the record date, our directors and executive officers held and are entitled to vote, in the aggregate, 1,897,371 outstanding shares of our common stock, representing approximately 37.4% of the outstanding shares of our common stock entitled to vote on the proposals.The directors and executive officers have informed us that they intend to vote all of their shares of our common stock “FOR” the approval of the Aviation Division Sale, “FOR” the approval of the Consumer Products Division Sale, “FOR” the approval of the Charter Amendment and “FOR” any Adjournment Proposal. Proxies; Revocation If you vote your shares of our common stock by signing a proxy in accordance with the instructions provided on the proxy card, your shares will be voted at the Special Meeting in accordance with the instructions you indicate.If you do not indicate your vote on your signed proxy card, your shares will be voted “FOR” the proposal and “FOR” or “AGAINST” such other matters as properly may come before the Special Meeting at the discretion of the proxy holders.The persons appointed in the proxies as proxy holders are officers or directors of Ronson.Our management is not aware that any other matters are to be presented for action at the Special Meeting.You may revoke your proxy at any time before the vote is taken at the Special Meeting.To revoke your proxy, you must either:(i) advise our Corporate Secretary in writing, (ii) deliver a new proxy dated after the date of the proxy you wish to revoke, or (iii) attend the Special Meeting and vote your shares in person.Attendance at the Special Meeting, will not, itself, constitute revocation of a proxy.If you have instructed your broker, bank or other nominee to vote your shares, the above-described options for revoking your proxy do not apply and instead you must follow the directions provided by your broker, bank or other nominee to change these instructions.Shareholders who have questions or requests for assistance in completing and submitting proxy cards should contact Daryl K. Holcomb, Chief Financial Officer, at (732) 438-0320, or our proxy solicitors, Laurel Hill Advisory Group, LLC, at (888) 742-1305. Expenses of Proxy Solicitation Ronson will pay the entire cost of this proxy solicitation.To assist in the solicitation of proxies from all shareholders, including brokers, bank nominees, institutional holders and others, the Company has engaged Laurel 20 Hill Advisory Group, LLC of New York City for a fee estimated to be approximately $8,000 plus out of pocket expenses.In addition to soliciting proxies by mail, directors, officers and employees of Ronson may solicit proxies personally and by telephone, facsimile or other electronic means of communication.These persons will not receive additional or special compensation for such solicitation services.Ronson upon request will reimburse brokers, banks and other nominees for their expenses in sending proxy materials to their customers who are beneficial owners and in obtaining their voting instructions. Shareholder List A complete list of our shareholders entitled to vote at the Special Meeting, or any adjournment or postponement thereof, will be available for inspection by any of our shareholders during the Special Meeting. 21 SPECIAL RISK CONSIDERATIONS You should carefully consider the risks described below as well as other information provided to you in this proxy statement and the information contained in our other filings with the Securities and Exchange Commission, including our annual report on Form 10-K for the year ended December 31, 2008 in deciding how to vote on the proposed Sale Transactions.The special considerations described below are not the only ones facing our Company.Additional risks not presently known to us or that we currently believe are immaterial may also impair our business operations.If any of the following special considerations actually occur, our business, financial condition or results of operations could be materially adversely affected, the value of our common stock could decline, and you may lose all or part of your investment. Special Risk Considerations Regarding Both of the Sale Transactions Upon the consummation of either or both of the Sale Transactions, we will be required to make substantial payments to our creditors and do not anticipate any distribution to shareholders. We anticipate that the cash proceeds at closing of both of the Sale Transactions will be adequate to pay off our outstanding bank indebtedness secured by the assets sold.These amounts aggregated $8.265 million in principal outstanding at November 30, 2009, in addition to $179,000 in accrued interest and fees at such date, as well as forbearance fees to our principal secured lender, Wells Fargo Bank, N.A. (“Wells Fargo”) in the amount of $500,000, that, together with interest accrued through closing, will then become due.As a result of the consummation of either Sale Transaction, we will be required to make substantial payments to other creditors, including amounts to Getzler Henrich in the amount of $1.193 million at November 30, 2009 which are secured and will continue to accrue through at least the consummation of the first to occur of the Sale Transactions.In addition, we will be required to pay legal, accounting and other expenses incurred in connection with each of the Sale Transactions.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s indebtedness secured by the assets sold but not all of the Company’s other obligations, and as a consequence,the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of the Sale Transactions. The Board of Directors has identified the Sale Transactions as the most suitable method to meet our current critical liquidity challenges and failure to complete the Sale Transactions raises substantial doubt concerning the Company’s ability to comply with its obligations to institutional lenders and maximize the value of the Company. Our principal secured lender, Wells Fargo, has advised us of the existence of events of default under our secured credit agreement and, pursuant to cross-default provisions under our mortgage loan documents, the Company is in default to its mortgage lender also.We have entered into a forbearance agreement with Wells Fargo, as amended, pursuant to which Wells Fargo has agreed to forbear in asserting our events of default through December 31, 2009 or such earlier date as determined under the forbearance agreement.If Wells Fargo does not continue to forebear, among other reasons in the event that our shareholders do not approve the proposed Sale Transactions or the Sale Transactions are not completed for other reasons, we will be faced with critical liquidity challenges and urgent need for additional capital.Our Board of Directors expects us to continue to experience cash demands that exceed our cash flow as we require substantial working capital to fundour business as currently conducted and meetour obligations.Accordingly, our Board of Directors would be forced to consider alternatives which may be substantially less favorable than the proposed Sale Transactions, including bankruptcy proceedings.Moreover, in the event our indebtedness to Wells Fargo is satisfied as a result of consummation of one Sale Transaction and Wells Fargo terminates its credit line to us, failure to approve the other Sale Transaction will leave us with other unsatisfied indebtedness and without recourse to such working capital.Given our limited cash, and the funds which would be needed to repay current secured bank indebtedness, our Board of Directors believes it would be difficult to obtain other financing or sustain our business and operate as a going concern. If our shareholders do not approve either of the Sale Transactions, there may not be any other offers from potential acquirers that management determines to be attractive. 22 If our shareholders do not approve either of the Sale Transactions, we may seek other purchasers for whichever division is not sold.Although prior to execution of the Sale Agreements, respectively, we had discussions with various parties concerning each of the proposed Sale Transactions, none of these parties may now have an interest in these businesses or be willing to offer a reasonable purchase price.Furthermore, the Company may not be in a position to fund operations until other purchasers are identified. Each of the Sale Agreements will expose us to contingent liabilities. Pursuant to each of the Sale Agreements, we undertook to indemnify, respectively, the Aviation Buyer and the Consumer Products Buyer for any losses from breaches of our representations or warranties or covenants that occur within specified periods after the closing dates of its Sale Transaction. Our potential indemnification obligations are secured up to $500,000 in the case of the Aviation Division Sale, which amount is to be withheld from the consideration paid to us at closing and retained in escrow for a period of 15 months, and up to $1.35 million in the case of the Consumer Products Division Sale, which amount is to be withheld from the consideration paid to us at closing and retained in escrow for a period of 12 months (or longer if necessary to secure the Company’s environmental obligations), but our exposure is not limited to these amounts.An indemnification claim might result, for example, if we are inaccurate in any of our representations about the assets being sold.Although we know of no breaches of our representations or warranties, and we do not anticipate breaching any of our covenants, the payment of any indemnification obligations would adversely impact our cash resources following the consummation of either of the Sale Transactions. Each of the Sale Transactions subject us to potential termination payments and expenses. Under the Aviation Sale Agreement, we are obligated to pay to the Aviation Buyer $400,000 if we terminate the Aviation Sale Agreement in order to accept a third party proposal that we deem to be a superior offer. In addition, we have agreed, in the event that the Aviation Sale Agreement is terminated due to a failure to close the transaction by December 31, 2009 (or such later date as agreed to by us and the Aviation Buyer), to reimburse the Aviation Buyer for its actual accounting fees, environmental expenses and legal fees incurred up to a maximum amount of $150,000. Under the Consumer Products Sale Agreement, we are obligated to pay to the Consumer Products Buyer $250,000 if we terminate the Consumer Products Sale Agreement in order to accept a third party proposal that we deem to be a superior offer, plus up to an additional $250,000 in reimbursement for fees and expenses incurred by the Consumer Products Buyer for legal, accounting and consulting services in connection with the transaction. The consummation of each of the Sale Transactions is subject to a number of conditions that may not be satisfied. The consummation of each of the Sale Transactions is conditioned upon a number of factors many of which are not within our control, including approval by our shareholders, the receipt of certain other material third-party consents and the absence of any material adverse change related to each of our Aviation Division and our Consumer Products Division.We cannot assure you that any or all of the conditions to closing under each of the Aviation Sale Agreement and the Consumer Products Sale Agreement will be satisfied or waived and that the related sale will be consummated even if the necessary shareholder vote is obtained. Our business may be harmed if either or both of the proposed Sale Transactions disrupt the operations of our business and prevent us from realizing intended benefits. Either or both of the Sale Transactions may disrupt our business and prevent us from realizing intended benefits as a result of a number of obstacles, such as: • loss of key employees or customers; • changes in management which may impair relationships with employees and customers; 23 • additional expenditures required to facilitate this divestiture including, without limitation, legal, accounting and investment advisory fees; and • the resulting diversion of management’s attention from our day-to-day business. If our shareholders only approve one of the Sale Transactions, we will be left with a significantly less diversified business and potentially no financing. If either of the Sale Transactions is approved but not the other, then we will proceed solely with the approved Sale Transaction. In such event, we would be left with a significantly less diversified business following the consummation of the Sale Transaction that receives shareholder approval.Moreover, in the event our indebtedness to Wells Fargo is satisfied as a result of consummation of one Sale Transaction and Wells Fargo terminates its credit line to us, failure to approve the other Sale Transaction will leave us with other unsatisfied indebtedness and without recourse to such working capital to sustain our business. Special Risk Considerations if the Consumer Products Division Sale is Consummated but the Aviation Division Sale is not Consummated If we do not complete the Aviation Division Sale but, nevertheless, are able to overcome interim liquidity issues and continue to operate while we procure alternative purchasers, we will continue to face the risks and uncertainties attendant to the Aviation Division and could be adversely affected by, for example, increases in fuel prices. Ronson Aviation’s business could be significantly affected by the availability and price of jet fuel.A significant increase in jet fuel prices would most likely have a material impact on our profitability unless we are able to pass on such costs to our customers.Due to the competitive nature of the industry, our ability to pass on increased fuel prices by increasing rates is uncertain.Similarly, any potential benefit of lower fuel prices could be offset by increased competition and lower revenues in general.While we do not currently anticipate a significant reduction in fuel availability, dependency on foreign imports of crude oil and the possibility of changes in government policy on jet fuel production, transportation and marketing make it impossible to predict the future availability of jet fuel. If we do not complete the Aviation Division Sale but, nevertheless, are able to overcome interim liquidity issues andcontinue to operate while we procure alternative purchasers, we will continue to face concerns regarding decreased demand for private aviation. Uncertainties arising from the political climate involving public and private aircraft, including potential terrorist actions,may have a significant impact on Ronson Aviation.Additionally, recent economic conditions may cause companies to reduce the use of corporate jets due to cost or government oversight of some companies’ perquisites.The result of these actions could be that individuals and corporate or other entities curtail or stop using private aircraft.In this event, our revenues would be adversely affected. If we do not complete the Aviation Division Sale but, nevertheless, are able to overcome interim liquidity issues and continue to operate while we procure alternative purchasers, we would continue to be subject to the extensive governmental regulation of the aviation industry. The aviation industry is subject to extensive regulatory requirements that could result in significant costs.For example, the Federal Aviation Administrationfrom time to time issues directives and promulgates regulations relating to maintenance and operation of facilities and our compliance with such requirements may cause us to incur significant expenditures.Additionally, other laws and regulations are proposed from time to time that may increase the cost of our operations and reduce overall revenues.We cannot provide assurances that laws or regulations enacted in the future will not adversely affect our revenues and future profitability. 24 Special Risk Considerations if the Aviation Division Sale is Consummated but the Consumer Products Division Sale is not Consummated Our Aviation Division accounted for approximately one-half of net sales for the twelve months ended December31, 2008 and generated earnings while the remainder of our operations generated a loss.The sale of all of our assets related to our Aviation Division will mean that any future results will be dependent on our Consumer Products Division. After the sale of our Aviation Division, we will be substantially smaller and will only operate in one principal segment, consumer products.During the twelve months ended December 31, 2008, net sales from our Aviation Division were approximately $11,663,000, accounting for approximately 48% of total net sales, while during that same period revenues from our Consumer Products Division were approximately $12,524,000, accounting for approximately 52% of total net sales.During the same period, earnings before interest, other items and intercompany charges attributable to our Aviation Division were approximately $1,326,000, while our Consumer Products Division generated a loss before interest, other items and intercompany charges of approximately $1,116,000 and corporate and other loss before interest, other items and intercompany charges was in the additional amount of approximately $1,637,000.After the Aviation Division Sale, if we do not consummate the sale of our Consumer Products Division, we expect to generate all of our net sales from our Consumer Products Division while we continue to focus on plans to divest that business. The market for our consumer products is highly competitive and this segment competes in an industry with companies that have more financial resources than we have and there can be no assurance that our products will compete successfully, if we are not able to consummate the divestiture of the Consumer Products Division, and, nevertheless, overcome interim liquidity issues and are able to operate while we procure alternative purchasers. If the Company is not successful in its plans to divest the Consumer Products Division and, nevertheless, overcome interim liquidity issues while we procure alternative purchasers, we cannot assure you that we will be able to compete effectively in the sale of our consumer products. Competitors in the industry in the United States and Canada are numerous and include, among others, major industrial and well-capitalized companies. Our competitors may succeed in developing technologies and products that are more effective than those we are developing and may render our product and technologies obsolete. Many of our competitors have substantially greater financial and technical resources, marketing capabilities, and industry experience. In addition, these companies compete with us in recruiting and retaining highly qualified personnel. As a result, we cannot assure you that we will be able to compete successfully with these organizations.Also, there can be no assurance that national or international companies will not seek to enter, or increase their presence in the industry. Several companies market and sell products that compete with us.Competition from any of these companies could have a material adverse effect on our operations. If we do not complete the Consumer Products Division Sale but, nevertheless, are able to overcome interim liquidity issues and continue to operate while we procure alternative purchasers, we will continue to face the risks and uncertainties attendant to the Consumer Products Division and could be adversely affected by, for example, some of our consumer products are associated with smoking and our prospects may be adversely affected by a decline in smoking if we are not successful in consummating the divestiture of the Consumer Products Division. Some of the Company’s consumer products are associated in part with smoking which is on the decline.The potential further decline in smoking may have a negative impact on the Company if we are not successful in consummating the divestiture of the Consumer Products Division. Our consumer products segment faces an inherent risk of exposure to product liability claims in the event that the use of its products results in injury.Product liability claims that fall outside of our insurance coverage could negatively affect our business. If we are not successful in consummating the divestiture of our Consumer Products Division and, nevertheless, overcome interim liquidity issues, continued operations while we procure alternative purchasers face the risk that materials used in the manufacture of the final product may be flawed or faulty, causing the product to fail or malfunction.Additionally, the product may not be used in the manner provided for in the instructions or in 25 the way contemplated by the manufacturer.In the event that insurance coverage or contractual indemnification is not adequate, product liability claims could have a material adverse effect on our Consumer Products Division.The successful assertion or settlement of any uninsured claim, a significant number of insured claims, or a claim exceeding our insurance coverage could have a material adverse effect on our business. Our Consumer Products Division depends on vendors, in some cases a single vendor, for the supply of primary components. Our dependence upon our vendors for the supply of the primary components for our flame accessory and chemical products is a risk in our Consumer Products Division. Certain of these components are subject to significant price volatility beyond the control or influence of the Company, primarily related to oil prices.Petroleum products have had significant price volatility in the past and may in the future.Rising oil prices can also impact the Company’s cost of transporting our products.Other than in 2008 and continuing throughout 2009, the Company has historically been successful in managing component costs and product pricing to maintain historical gross margins. Additionally, the Company has generally found alternative sources of constituent chemicals for consumer products readily available but several of our lighter and torch products and certain components of its packaged products are manufactured by a single vendor and the loss of any of these suppliers or manufacturers could temporarily disrupt or interrupt the production of the Company’s products.Also, as component and raw material costs are the main contribution to cost of goods sold for all of the Company’s products, any significant fluctuation in the costs of components could also have a material impact on the gross margins realized on the Company’s products.Increases in the prices for the components could have a material adverse effect on the Company’s business, operating results, financial position and cash flows. We rely on our intellectual property rights regarding the branding of our products. We rely on trademark, trade secret, patent and copyright laws to protect our most important asset, the Ronson(R) brand name, and our other intellectual property, used by our Consumer Products Division.Our success with our proprietary products depends, in part, on our ability to protect our current and future technologies and brands.We cannot provide assurances that our intellectual property rights will be successfully asserted in the future or that they will not be invalidated or circumvented. Our Consumer Products Division is subject to risks related to our dependence on the strength of retail economies in North America and our performance may be affected by general economic conditions and the current global financial crisis. Our Consumer Products Division depends on the strength of the retail economies of North America which recently have deteriorated significantly and may remain depressed or be subject to further deterioration for the foreseeable future.These retail economies are affected primarily by factors such as consumer demand and the condition of the retail industry which, in turn, are influenced by general economic conditions as well as specific events.The impact of these factors is difficult to predict but one or more of these factors could adversely impact our business, results or operations and financial condition.Purchases of many consumer products are discretionary and tend to be highly correlated with the levels of disposable income of consumers.As a result, any substantial deterioration in general economic conditions could adversely affect consumer spending patterns and, as such, our sales. Further, as a result of a desire of retailers to more closely manage inventory levels, purchasing policies or procedures may change and we may be negatively affected by changes in such policies such as inventory restocking, limitations on access to and time on shelf space, use of private label brands and other policies.Implementation of such policies could adversely affect our sales as well, and may adversely affect our plans to maximize the value to the Company from the divestiture of the Consumer Products Division. 26 BACKGROUND OF THE SALE TRANSACTIONS Overview Our senior management and our Board of Directors continually review the performance of our Company and its businesses and our strategies, opportunities and objectives in the markets in which the Company operates.In conjunction with such review, management and the Board evaluate short- and long-term prospects of the Company’s business segments and assess opportunities for enhancing shareholder value.Over the last several years, recognizing that the Company has been incurring losses from operations and experiencing deficiencies in working capital, the Board of Directors has considered alternative strategies and means of financing operations.Beginning in 2008 and throughout 2009, management has implemented steps to reduce costs and expenses including the reduction of salaries and incentive compensation of certain officers.Also, in the first quarter of 2009, the Company reduced its workforce by 15 persons or approximately 17%.The Company has reduced certain of the health benefits provided to our employees and deferred payment of the Company’s contribution to its defined contribution pension plan.In addition, certain employees have temporarily assumed payment of costs of Company vehicles and costs of life and other insurance and all payments to directors of the Company, including to officers who are also directors, of directors’ fees and expenses have been deferred.Further, the Company has reduced rent expense by consolidating facilities.Management continues to review costs and expenses in order to implement additional cost savings measures.Acknowledging the Company’s deteriorating financial condition and critical capital needs, the Board of Directors of Ronson has determined to sell the Aviation Division and the Consumer Products Division. Recent Events On May 30, 2008, the Company completed the refinancing of its then existing credit facility with CIT Group/Commercial Services, Inc., and other outstanding indebtedness, by entering into a secured, revolving credit facility (the “Credit Agreement”) with Wells Fargo.The Credit Agreement initially entered into with Wells Fargo had a 60 month term and consisted of (1) a revolving line of credit of up to $4.0 million (which subsequently has been reduced to $2.0 million and then increased to $3.5 million), (2) a real estate term loan in the amount of $2,922,500, and (3) an equipment term loan in the amount of $837,500, with some advances bearing interest at LIBOR while other advances are at floating interest rates.Amounts advanced under the credit facility are secured by substantially all of the assets of the Company, and excluding real property owned by Ronson Consumer Products located in Woodbridge, New Jersey, which secures a mortgage loan from Capital One, N.A. (“Capital One”) and 34% of the Company’s interest in Ronson Canada. On July 1, 2008, the Company borrowed $225,000 from its Chairman of the Board, President and Chief Executive Officer, Louis V. Aronson, II, which is unsecured and bears interest at the prime rate less 1/2% and is due on demand.The loan is subordinate to the rights of Wells Fargo in all respects.On each of August 6, 2008, February 17, 2009 and March 3, 2009, Mr. Aronson advanced additional sums to the Company of $50,000, $17,873 and $7,000, respectively. On August, 13, 2008, Capital One agreed with the Company to a modification of the mortgage loan to address the failure of the Company to meet certain of its financial covenants at June 30, 2008, including minimum earnings before income taxes.In connection with the modification, the interest rate on the mortgage loan was increased to 9% effective September 1, 2008, 9.5% effective January 1, 2009, 10% effective April 1, 2009, 10.5% effective July 1, 2009, and 11% effective October 1, 2009.The final maturity date of the mortgage loan was changed to January 1, 2010, from the original maturity date of November 1, 2016.The mortgage modification also eliminated the prepayment penalty until April 1, 2009, when it was partially reinstated. On November 21, 2008, as a result of events of default under the Credit Agreement, extending to the failure of the Company to meet its minimum tangible net worth requirement as of September 30, 2008 and its minimum net income and minimum net cash flow requirements for the nine months ended September 30, 2008, Wells Fargo advised the Company of an increase in the interest rate on the amounts outstanding under the Credit Agreement by 3% retroactively to July 1, 2008 as allowed under the terms of the Credit Agreement.Under cross-default provisions in the Company’s mortgage loan documentation with Capital One, the events of default under the Credit Agreement with Wells Fargo were events of default under the mortgage loan. 27 In December 2008, in response to suggestions from Wells Fargo, the Board began interviewing financial consultants for the Company to assist in managing its operations and cash requirements and on January 6, 2009, the Company engaged Getzler Henrich as its financial consultant. On February 20, 2009, the Company received from Wells Fargo an additional notification of Wells Fargo’s reservation of rights and remedies relating to the previously identified events of default.The notification further indicated that Wells Fargo was instituting certain restrictions and reducing loan availability. On March 30, 2009, Wells Fargo entered into a forbearance agreement with the Company under which Wells Fargo agreed not to assert existing events of default under the Credit Agreement through April 24, 2009 unless earlier terminated if the Company, among other things, were to breach the forbearance agreement.Wells Fargo also agreed to an overadvance facility in the amount of $500,000 to supplement the Company’s credit line.The forbearance agreement was subsequently amended on each of April 24, April 29, May 4, May 27, July 2, July 16, July 31 and November 5, 2009 to provide, in each case, extensions of the forbearance period and, in some cases, for additional credit availability (the original agreement together with all amendments, collectively, the “Forbearance Agreement”).Under the amendment dated November 5, 2009, Wells Fargo increased the maximum amount of the Company’s overadvance facility to $2.0 million, increased the maximum revolving credit line to $3.5 million and also agreed to extend the forbearance period to December 31, 2009. Also, on March 30, 2009, the Company expanded the scope of the engagement of Getzler Henrich and, in accordance with its obligations under the Forbearance Agreement, retained Joel Getzler of Getzler Henrich as the Company’s Chief Restructuring Officer responsible for operations, finance, accounting and related administrative issues, subject to the authority of and reporting to the Board of Directors.Pursuant to the engagement, Mr. Getzler has agreed to act as CRO during the period that Wells Fargo continues to make revolving advances to the Company in an amount sufficient to fund the Company’s cash flow needs. Background of the Aviation Division Sale On November 21, 2008, in reaction to the Company’s worsening financial situation, the Board of Directors met to discuss potential strategic options for the Company.Senior management and the Board discussed the anticipated benefits, risks and effects of a sale of the Aviation Division, including, without limitation, the effect of a sale on the Consumer Products Division and the advisability of this option as a means of maximizing shareholder value.Based upon the discussions at the meeting, the Board determined to initiate a process to evaluate levels of interest in and explore a potential sale of the Aviation Division and authorized management to proceed in this regard.In December 2008, at the direction of the Board, management of Ronson Aviation began developing materials summarizing the Aviation Division and compiling a list of potential purchasers. During January and February 2009, under the direction of the Board, management of Ronson Aviation developed and implemented an orderly process to contact potential purchasers.The Board authorized management to supervise the process, contact potential purchasers and engage in negotiations on behalf of the Company, in all respects subject to reporting on progress and developments to the Executive Committee of the Board, comprised of Louis V. Aronson, II, the Company’s Chairman of the Board,President and Chief Executive Officer, Justin P. Walder, the Company’s Secretary, Gerard J. Quinnan and Erwin Ganz.Approximately thirteen potential purchasers were identified from known industry leaders and approximately nine others were added through the process. The Company had no prior relationship with Hawthorne and did not include Hawthorne on its original list of potential purchasers but, on February 18, 2009, Wolcott Blair, Vice President and General Manager of Ronson Aviation,was contacted by David Brinson, a representative of Avian Solutions LLC, an aviation consulting company, who indicated that he had heard about the contemplated sale of Ronson Aviation and that he knew of a potentially interested party.Mr. Blair forwarded a confidentiality agreement to Mr. Brinson which was signed by Hawthorne and, subsequently, Mr. Blair was introduced to representatives of Hawthorne.Hawthorne is the managing member of the Aviation Buyer. Of the parties contacted, thirteen companies furnished acknowledgements of interest and entered into confidentiality agreements with the Company in order to receive the preliminary disclosure materials.On or about February 23, 2009, these parties were provided with, among other things, a confidential disclosure memorandum 28 containing information about Ronson Aviation and were asked to submit, by March 9, 2009, a statement of intention to pursue an acquisition of Ronson Aviation, a proposal for the acquisition including the form of consideration and the expected source of financing.By March 9, 2009, the Company had received three expressions of interest and four other prospective purchasers had indicated that their expressions of interest were forthcoming but that additional time was required.The Company had received the response of Hawthorne in the form of a non-binding letter of intent dated March 6, 2009 which provided, among other things, for a purchase price of $9.5 million. Due to the delay in receiving the remaining expressions of interest, the deadline for submission of expressions of interest was extended to April 2, 2009.Five proposals were ultimately received reflecting purchase prices ranging from $5.0 million to $11.0 million and providing a variety of proposed terms and conditions.On March 13, 2009, the Company distributed to those parties invitations to continue discussions, together with a form of asset purchase agreement, and asked them to submit comments reflective of terms acceptable to them together with a price proposal. On April 1, 2009, the Executive Committee of the Board of Directors of the Company authorized the engagement of Valuation Research Corporation as the Company’s financial advisor to evaluate the terms of any proposed sale of the Aviation Division and to opine on the fairness of the consideration offered. Negotiations with Hawthorne In March 2009, William Harton, Vice President of Hawthorne, visited the facilities of Ronson Aviation and met with Mr. Blair.Mr. Harton was given a tour of the facilities and the parties discussed engaging in exclusive negotiations.After review of the letter of intent furnished by Hawthorne, which contained certain such provisions considered unacceptable by Ronson management as a significant break-up fee, management of the Company was unwilling to enter into exclusive negotiations with Hawthorne and determined that the preferred course was to allow other potential purchasers to submit proposals.Mr. Blair continued to communicate with representatives of the other prospective purchasers through May 15, 2009, endeavoring to raise as much interest as possible in the Aviation Division. On March 13, 2009, representatives of Hawthorne were given access to the Ronson Aviation data room and commenced their due diligence investigation.On March 19, 2009, Hawthorne was provided with a draft asset purchase agreement. On April 2, 2009, in a telephone conference among Messrs. Getzler, Brinson, Blair, Harton and Robert Gorin, of Getzler Henrich, Mr. Harton agreed, on behalf of Hawthorne, to do a limited review of the draft asset purchase agreement despite the Company’s refusal to negotiate exclusively with Hawthorne and indicated that he would expect the financial proposal to remain at approximately $9.5 million.Soon thereafter, representatives of Hawthorne submitted a marked asset purchase agreement and financial proposal reflecting terms and conditions which would be acceptable to Hawthorne and providing for the $9.5 million purchase price previously proposed. On April 13, 2009, a marked draft asset purchase agreement was submitted by another prospective purchaser which was reviewed by the Company’s management and discussions began with representatives of that prospective purchaser.Among other things, the draft asset purchase agreement provided for a purchase price of $9,105,000.On April 16, 2009, Messrs. Blair and Gorin, together with Lionel Frank, of Szaferman Lakind Blumstein & Blader P.C., the Company’s legal counsel in connection with the Aviation Sale, met with representatives of the other prospective purchaser to discuss the draft asset purchase agreement intending to focus on price, in particular, since the proposed price was significantly lower than that proposed by Hawthorne.Due to the inflexibility of the prospective purchaser regarding, among other terms, increasing the amount of the purchase price, negotiations were terminated. On April 19 and 20, 2009, Messrs. Blair and Frank participated in various telephone conferences with Mr. Harton and Steven Levesque, President of Hawthorne, in which terms of the draft asset purchase agreement were negotiated.Also on April 20, 2009, Messrs. Getzler, Gorin, Blair and Frank reviewed three additional submissions received from other potential purchasers.One such submission was from a prospective purchaser with whom Mr. Blair had engaged in a number of discussions since the beginning of the process.The financial proposal of this party was greater than that proposed by Hawthorne, however, the prospective purchaser required a 90-day due 29 diligence period and its financing for the transaction appeared to be problematic.In addition, a draft asset purchase agreement had not yet been submitted and ultimately was not received until after the approval by the Board of the asset purchase agreement with the Aviation Buyer. On April 21, 2009, the Board of Directors held a meeting at which Mr. Blair summarized for the Board the status of discussions with the various prospective purchasers reporting that proposals from [three] parties had not been pursued due to the low purchase prices offered, that discussions with one prospective purchaser had been terminated because the purchase price offered of $9,105,000 could not be further negotiated upwards and other terms were also not favorable and that one other party continued to demonstrate significant interest but had only provided general terms of a non-binding proposal to date and had not yet submitted a draft asset purchase agreement.Mr. Blair also reported that terms of the draft asset purchase agreement with the Aviation Buyer were close to be finalized and Messrs. Blair and Frank described the current terms of the draft agreement to the Board. By telephone conferences which took place between April 21, 2009 and April 23, 2009, among Messrs. Gorin, Levesque and Harton and their respective counsel, negotiation of the final terms and conditions of the draft asset purchase agreement took place focusing on the financial terms of purchase price, break-up fee and escrow amount. Deliberations Concerning the Aviation Division Sale and Compliance with Steel Partners Settlement On April 23, 2009, a meeting of the Executive Committee of the Board of Directors was held by telephone conference to brief the Committee on developments relating to the negotiations with Hawthorne as well as to hear the presentation ofVRC regarding the fairness of the purchase price to the Company’s shareholders from a financial point of view.The Executive Committee considered the latest draft of the asset purchase agreement and heard a summary of the terms presented by Messrs. Blair and Getzler.The purchase price remained at $9.5 million with the escrow amount at $0.5 million and the break-up fee at $0.4 million.A discussion ensued in which members of the Executive Committee deliberated over the terms of the draft asset purchase agreement noting, in particular, the due diligence contingency and the financing contingency.The Executive Committee determined that the terms of the most recent draft of the asset purchase agreement were acceptable and would be recommended to the Board of Directors subject to compliance with the Stipulation of Settlement dated as of October 12, 2007 (the “Settlement Agreement”) among the Company and Steel Partners II, LP (“Steel Partners”), Steel Partners, LLC and various individual members of management of each of such entities.The Settlement Agreement provided that, in the event of any proposal to sell all or substantially all of the Company’s assets, at least 15 days prior to any recommendation to the Board the Executive Committee would give Steel Partners notice of the event together with information reasonably necessary to enable Steel Partners to determine whether to present a competing offer to the Board. On April 24, 2009, the asset purchase agreement was signed by the Aviation Buyer (but not by the Company) and, on April 27, 2009, the Company delivered to Steel Partners the notice required under the Settlement Agreement. On May 12, 2009, the Company received a letter from Steel Partners detailing a proposal pursuant to which Steel Partners would acquire the entire Company.The purchase price proposed by Steel Partners for the Company was not significantly greater than that proposed by the Aviation Buyer for the Aviation Division alone.The proposal from Steel Partners was distributed to the Board of Directors for consideration. On May 13, 2009, following the lapse of the fifteen day period under the Settlement, the Executive Committee formally submitted its resolution to the Board recommending approval of the proposed sale of the Aviation Division to the Aviation Buyer and approving the terms and conditions of the Aviation Sale Agreement.Thereafter, also on May 13, 2009, the full Board met by telephone conference.At the Board meeting, the proposal of Steel Partners was discussed and deemed unacceptable.Thereafter, the Aviation Division Sale and the terms and conditions contained in the draft asset purchase agreement with the Aviation Buyer were reviewed and Neil Kelly, of VRC, presented VRC’s findings regarding the fairness of the purchase price to be paid by Hawthorne for the Aviation Division to Ronson Aviation and to the Company’s shareholders and rendered VRC’s opinion that the consideration to be paid for the Aviation Division was fair, from a financial point of view, to Ronson Aviation and to the shareholders of the Company.The opinion of VRC was later confirmed in writing to the Board and is attached to this proxy statement as Annex B.After deliberation and consideration of all of the matters presented, the 30 Board unanimously approved the Aviation Division Sale and the asset purchase agreement, as presented, and recommended submission of the proposal to our shareholders for approval.The asset purchase agreement was executed on May 15, 2009. Subsequent to execution of the asset purchase agreement, representatives of Hawthorne and the Company engaged in discussions with the County of Mercer concerning the collateral assignment of the Company’s lease at Trenton-Mercer Airport and modifications to the lease.Negotiations with the County of Mercer were undertaken over the next several months until agreement-in-principle was reached so as to submit the lease, as proposed to be modified, to the Board of Freeholders of the County of Mercer.Agreement to the lease, as proposed to be modified, was received from the Board of Freeholders at a meeting on September 10, 2009.In addition, given provisions contained in the asset purchase agreement allowing termination by either party if the transaction was not consummated by July 30, 2009 (but subject to a mandatory 60-day extension if the delay was the result of the delay of regulatory approvals), on or about October 16, 2009, the parties amended the asset purchase agreement, among other things, confirm Hawthorne’s satisfaction of its financing contingency and to extend the termination date to December 31, 2009. Background of the Consumer Products Division Sale Contemporaneously with the foregoing, the Company was also considering steps to maximize value and address its continuing financial requirements assuming the Aviation Division Sale was to proceed.On April 21, 2009, the Board requested that Mr. Getzler recommend potential investment bankers to assist the Board with reviewing the strategic alternatives available to the Company regarding the Consumer Products Division and Mr. Getzler recommended DAK Capital, LLC (“DAK”).On April 22, 2009, the Company retained DAK as its exclusive investment banker to assist the Board in evaluating the strategic alternatives available to the Consumer Products Division and, to the extent a sale of the Consumer Products Division was determined to be the best course of action and successfully negotiated, to review and opine on the fairness of any such possible sale from a financial point of view. On April 24, 2009, DAK met with management of the Company and of the Consumer Products Division, including Messrs. Holcomb and Gorin, Warren Kleinsmith, the Company’s Vice President of Sales, and three members of the Company’s Board, namely, Erwin Ganz, Gerard Quinnan and John Bess, to discuss consumer products operations, business strategy and objectives associated with a possible transaction.As a result of the ensuing discussions over the next week and in light of the unfavorable credit markets and deteriorating financial condition of the Consumer Products Division, DAK recommended consideration of a sale of the Consumer Products Division through a competitive sale process and management of the Company requested that DAK compile a list of potential purchasers for consideration. During the remainder of April and the beginning of May 2009, DAK compiled a comprehensive list of 80 potential purchasers comprised of 56 strategic purchasers and 24 financial purchasers and, concurrently, developed a comprehensive offering document. On May 20, 2009, DAK initiated the process of marketing the Consumer Products Division and commenced contacting potential purchasers with limited information and requests that interested parties execute confidentiality agreements.Of the 80 parties contacted, 22 indicated interest and executed confidentiality agreements and, subsequently, received a copy of the offering document.Interested parties were advised that initial bids were to be submitted by June 12, 2009, formal meetings with management were expected to occur during the week of June 22, 2009 and final bids were to be submitted by July 3, 2009. On June 12, 2009, DAK received five initial bids predominantly providing for a transaction structured as an asset purchase.Included among these initial bidders were a European manufacturer of pocket and utility lighters (the “European Bidder”), and Zippo Manufacturing Company (“Zippo”). During the week of June 22, 2009, management presentations were conducted at the Company’s offices in Woodbridge, New Jersey.In attendance at the management presentations were Messrs. Holcomb, Kleinsmith, Getzler and Kenneth Woung, Vice President of Production.Mr. Gorin and representatives of DAK were also in attendance. 31 On July 1, 2009, members of the Company’s management met with members of management of the European Bidder further to discuss its bid, with Messrs. Holcomb, Kleinsmith, Woung and Getzler in attendance.On July 3, 2009, DAK received a revised bid from each of the European Bidder and Zippo in which both parties had increased their initial bids.Both bids contemplated a transaction structured as an asset purchase and did not include a financing contingency.The other initial bidders determined not to proceed with the sale process. Discussions continued between the Company’s management and representatives and the management teams of the European Bidder and Zippo through early July 2009 at which time both potential purchasers were asked to submit a final bid.By July 14, 2009, the European Bidder and Zippo submitted final bids, in the form of proposed letters of intent, which contained relatively insignificant (approximately $100,000, or less than 1%) differences in current valuations of the Consumer Products Division. On July 15, 2009, the Board met to review the letters of intent and evaluate the advantages and disadvantages of each proposal.The Board perceived greater potential risk in engaging in extensive due diligence with Zippo because of its direct competition with the Company in the United States as compared to the European Bidder which does not have operations in the United States.The Board also considered differences between the specific terms of each of the proposed letters of intent.In addition, the letter of intent submitted by the European Bidder allowed for an increase of the proposed purchase price based upon the favorable outcome of diligence.After a thorough evaluation of the two proposals, the Board determined to proceed with the European Bidder and, on July 17, 2009, the Company’s management sent a letter to Zippo, informing Zippo that its offer had not been selected.Thereafter, on July 22, 2009, the Company announced publicly that it had executed a non-binding letter of intent with the European Bidder and the European Bidder commenced its due diligence review of the Consumer Products Division. Litigation with Zippo On July 27, 2009, the Company was served with a complaint filed in the United States District Court for the Western District of Pennsylvania by Zippo regarding the Company’s execution of its letter of intent with the European Bidder.Zippo claimed that the Company had breached alleged obligations to Zippo by accepting the bid of the European Bidder in lieu of Zippo’s bid and sought to enjoin the Company from negotiating the sale of its Consumer Products Division with any party other than Zippo.Following the filing of Zippo’s suit, on August 5, 2009, the European Bidder submitted to the Company a formal notice withdrawing its proposal. Following discussions among members of the respective managements of the Company and Zippo, on August 7, 2009, Zippo dismissed its complaint against the Company without prejudice.On that same day, the Board of Directors authorized management of the Company to enter into a letter of intent with Zippo generally under the terms originally proposed by Zippo in the final bid it submitted. Negotiations with Zippo Beginning on August 7, 2009, management of Zippo commenced its due diligence review of the Consumer Products Division, which included various meetings involving the Company’s management, including Messrs. Holcomb, Kleinsmith, Woung and Getzler as well as representatives of Getzler Henrich and DAK, and members of management of Zippo, including Gregory Booth, Chief Executive Officer, RichardRoupe, Chief Financial Officer and Mark Paup, Vice President of Sales. Alan Rubin, Esq. of Cole Schotz Meisel Forman & Leonard, P.A., the Company’s counsel in connection with the sale of the Consumer Products Division, prepared an initial draft of the asset purchase agreement incorporating the terms of the letter of intent and circulated the draft to counsel for Zippo on August 20, 2009.Zippo proposed an alternative asset purchase agreement on September 3, 2009.After telephone negotiations during the month of September, in-person negotiations were held from September 30, 2009 through October 2, 2009 at the offices of the Company’s counsel.In attendance at these meetings were Messrs. Getzler and Rubin and representatives of Getzler Henrich and DAK, on behalf of the Company, and Messrs. Booth and Roupe, on behalf of Zippo, together with Jeffrey Duke, General Counsel of Zippo, and Zippo’s outside counsel.During these meetings, detailed discussions occurred regarding significant outstanding issues concerning the proposed sale including (i) the amount of the environmental remediation funding source and expected environmental compliance costs, (ii) the 32 method and pricing associated with a build up of inventory for Zippo by the Company pre-closing, (iii) terms relating to a proposed transition services agreement, (iv) final escrow amounts, (v) terms of the arrangement relating to an agreement with Dollar General Corporation, (vi) the method of calculating the closing adjustments, (vii) retention bonuses for key personnel, (viii) the termination fee to be associated with the Company’s acceptance of a third-party proposal deemed to be a superior proposal and (ix) assumption by Zippo of Mr. Aronson’s employment agreement with the Company. On October 5, 2009, upon review of a revised draft of the asset purchase agreement incorporating all negotiated terms as well as review of various related agreements which had been negotiated as well, the respective negotiating teams concluded that all terms of the proposed sale transaction had been negotiated and were acceptable to the managements of the Company and Zippo, respectively. Deliberations Concerning the Consumer Products Sale On October 6, 2009, the full Board met to review the terms and conditions contained in the draft asset purchase agreement with Zippo, as well as in the various related agreements.Mr. Rubin reviewed with the Board the principal terms and conditions contained in the asset purchase agreement and related agreements and Alan Scharfstein of DAK orally presented DAK’s findings regarding the fairness of the aggregate consideration offered by Zippo for the Consumer Products Division and rendered DAK’s opinion that the consideration to be paid was fair, from a financial point of view to Ronson Consumer Products.The opinion of DAK subsequently was confirmed to the Board in writing on October 15, 2009 and is attached to this proxy statement as Annex D.The Board considered the terms of the asset purchase agreement and, in particular, the prospect that certain liabilities would not be included in the sale and would remain with the Company, and determined to continue to consider these matters the following day.On October 7, 2009, the Board re-convened and after deliberation and consideration of all of the matters presented, the Board unanimously approved the Consumer Products Division Sale and the asset purchase agreement, as presented, and recommended submission of the proposal to our shareholders for approval.The asset purchase agreement (dated as of October 5, 2009) was executed by the Company and Ronson Consumer Products on October 8, 2009. 33 PROPOSAL NO. 1 SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE AVIATION DIVISION The following is a description of the material aspects of the Aviation Division Sale including information relating to the terms of the Aviation Sale Agreement.While we believe that the following description presents the material terms of the Aviation Division Sale, the Aviation Sale Agreement and any other arrangements between the Aviation Buyer and us, the description may not contain all of the information that is important to you.In particular, the summary is not complete and is qualified in its entirety by reference to the copy of the Aviation Sale Agreement attached to this proxy statement as Annex A.We recommend that you read carefully the complete Aviation Sale Agreement for the precise legal terms of the Aviation Division Sale and other information that may be important to you for a complete understanding of the terms and conditions of the Aviation Division Sale. Parties to the Aviation Division Sale Ronson Corporation Ronson operates in two business segments, namely, consumer products and aviation fixed base operator services. Ronson’s consumer products business, operated through our wholly-owned subsidiary, Ronson Consumer Products Corporation, based in Woodbridge, New Jersey, engages in the manufacture and distribution of lighters, torches and other butane-fueled products, Ronsonol(R) lighter fluid, Multi-fill(R) butane fuel injectors, flints, wicks for lighters and multi-purpose penetrant spray lubricant.Products are marketed in Canada through our wholly-owned subsidiary, Ronson Corporation of Canada Ltd., based in Mississauga, Ontario, Canada. Ronson provides a wide range of aviation services including aircraft fueling, cargo handling, avionics, new and used aircraft sales, aircraft repairs, aircraft storage and office rental, to the general public and its government agencies through our wholly-owned subsidiary, Ronson Aviation, Inc., based in Trenton, New Jersey. Ronson is a New Jersey corporation.Our principal executive offices are located at 3 Ronson Road, Woodbridge, New Jersey 07095.Our telephone number is (732) 636-2430. Ronson Aviation, Inc. Ronson Aviation is a wholly-owned subsidiary of Ronson and operates as a full service fixed base operator providing a wide range of aviation services including aircraft fueling, cargo handling, avionics, new and used aircraft sales, aircraft repairs, aircraft storage and office rental, to the general public and to government agencies from its facilities at the Trenton-Mercer Airport in Trenton, New Jersey. Ronson Aviation is a New Jersey corporation with principal executive offices located at Trenton-Mercer Airport, Trenton, New Jersey08628.The telephone number is (609) 362-0100. Hawthorne TTN Holdings, LLC Hawthorne TTN Holdings, LLC, a newly-formed, privately held, Delaware limited liability company, was created in 2009 for the purpose of entering into the Aviation Sale Agreement and completing the Aviation Division Sale and has not conducted any business operations.The Aviation Buyer was created by Hawthorne Corporation (“Hawthorne”), a privately held South Carolina corporation based in North Charleston, South Carolina, which is one of the oldest general aviation management and services companies in the United States and which, through a formerly-owned subsidiary, was at one time the second largest fixed base operator in North America.Hawthorne is not a guarantor of the Aviation Buyer’s obligations under the Aviation Sale Agreement. Hawthorne’s principal offices are located at 3955 Faber Place Drive, Suite 301, North Charleston, South Carolina29405 and its telephone number is (843) 553-2202. 34 Proceeds from the Aviation Division Sale We expect that the net proceeds at closingof the Aviation Division Sale (calculated as of November 30, 2009) will be approximately $9.0 million (exclusive of amounts deposited in escrow at closing) and will be used to repay outstanding indebtedness secured by the assets sold and may be used to discharge pension plan liabilities, other liabilities and accrued expenses (including amounts owed to officers and directors and their affiliates and amounts due in legal, accounting and other professional fees incurred in connection with each of the Sale Transactions) subject to applicable law.Notwithstanding the foregoing, uncertainties as to the actual date of closing of the Aviation Division Sale and the ultimate amount of our known, unknown and contingent debts and liabilities and the aggregate transaction costs associated with the Aviation Division Sale make it impossible to predict with certainty whether any net amount may be recognized.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s indebtedness secured by the assets sold but not all of the Company’s other obligations and, as a consequence, the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of the Aviation Division Sale. Reasons for the Aviation Division Sale In reaching its determination to approve the Aviation Division Sale, the Aviation Sale Agreement and related arrangements with the Aviation Buyer, our Board consulted with our management and our financial and legal advisors, and considered a number of factors.The Board has identified various benefits that are likely to result from the sale of our Aviation Division. The Board believes the Aviation Division Sale will enable us to repay our outstanding indebtedness secured by the assets sold and may be used to discharge pension plan liabilities and other liabilities and accrued expenses (including amounts owed to officers and directors and their affiliates and amounts due in legal, accounting and other professional fees incurred in connection with each of the Sale Transactions) subject to applicable law. In arriving at its determination to recommend that the Aviation Division Sale for approval by the shareholders, the Board of Directors carefully considered the terms of the Aviation Sale Agreement as well as the potential impacts of the Aviation Division Sale on our Company.As part of this process, the Board of Directors considered the advice and assistance of outside financial advisors and legal counsel. In determining to authorize the Aviation Division Sale, the Board of Directors considered the factors set out above as well as the following factors: • the value and the consideration to be received by us pursuant to the Aviation Sale Agreement; • the form of the consideration in the Aviation Division Sale being all cash and the certainty of the value of such consideration as compared to stock or a combination of stock and cash; • the oral opinion first presented to the Executive Committee on April 23, 2009, which was later presented to the full Board on May 13, 2009 and then confirmed in writing by an opinion dated May 14, 2009, that we received from VRC, the Company’s financial advisor, that the purchase price to be received by Ronson Aviation pursuant to the Aviation Division Sale is fair to the Aviation Division and to the Company’s shareholders from a financial point of view; • the fact that the Aviation Buyer’s offer was superior to the other offers we received, in particular in terms of aggregate consideration; • the terms and conditions of the Aviation Sale Agreement, including our ability to terminate the Aviation Sale Agreement in order for our Board to meet its fiduciary obligations allowing it to consider unsolicited offers relating to Ronson and to the Aviation Division; • the fact that the sale of our Aviation Division must be approved by our shareholders which ensures that the Board will not be taking action of which the shareholders disapprove; 35 • the risk that our Company could be exposed to future indemnification payments for a breach of the representations, warranties and covenants contained in the Aviation Sale Agreement which could result in adjustment of the purchase price in that we may only receive a portion of the $500,000 to be held in escrow for indemnification claims; and • the risk that the Aviation Division Sale might not be consummated, which would limit our ability to discharge outstanding indebtedness and, under certain circumstances, result in an obligation that we pay the Aviation Buyer a termination fee of up to $150,000. Regulatory Matters The Aviation Division is operated from government-owned real estate, the Trenton-Mercer Airport, pursuant to a Master Lease with the County of Mercer, State of New Jersey.Accordingly, the agreement of the County of Mercer to any assignment of the Master Lease was a condition precedent to the consummation of the Aviation Division Sale, which was satisfied on September 10, 2009.In addition, the Aviation Division is subject to a variety of governmental laws and regulations including, those promulgated by the Federal Aviation Administration (the “FAA”).Under FAA rules, a sale or transfer of assets by Ronson Aviation, a certified repair station owner, requires that the purchaser apply for an amended Certificate of Repair Station, and the Aviation Buyer submitted its application on June 1, 2009.Various environmental permits and licenses must also be transferred in connection with the Aviation Division Sale.We have contacted the applicable regulatory agencies and we have generally been advised that obtaining the necessary approvals will not pose a problem. Interests of Certain Persons in the Aviation Division Sale Upon consummation of the Aviation Division Sale, the Company will be obligated to pay all accrued and unpaid amounts owed to Getzler Henrich, a corporate turnaround and restructuring firm, in connection with services provided by Joel Getzler, the Company’s Chief Restructuring Officer and the Vice Chairman of Getzler Henrich, and of other Getzler Henrich associates.Under the Company’s arrangements with Getzler Henrich, as amended, the Company is obligated for the amount of $32,500 per week for the services of Mr. Getzler asCRO and hourly fees for Mr. Getzler’s associates included under the engagement for the period through October 31, 2009 and, thereafter, for the amount of $40,000 per week for such services, in addition to a signing bonus of $200,000.All amounts owed to Getzler Henrich are secured by a collateral interest in those assets pledged to Wells Fargo, subordinated to the interest of Wells Fargo.At November 30, 2009, accrued and unpaid amounts owed to Getzler Henrich aggregated approximately $1.193 million (inclusive of the $200,000 signing bonus) which will be increased by additional accrued and unpaid amounts through the consummation of the Aviation Division Sale. In addition, subject to applicable law, amounts owed to Louis V. Aronson, II, the Company’s Chairman of the Board, President and Chief Executive Officer, the principal amount of which totals approximately $299,873 under loans made by him to the Company, may be repaid upon consummation of the Aviation Division Sale.These loans, which are subordinated to amounts owed to Wells Fargo, accrue interest at the prime rate of Wachovia National Bank, N.A., less 50 basis points.At November 30, 2009, accrued and unpaid interest aggregated approximately $7,445.Interest will continue to accrue until these loans are repaid. Further, upon the consummation of the Aviation Division Sale and subject to applicable law, the Company may pay to officers salaries that have been deferred and amounts temporarily assumed by them for the costs of Company vehicles and of life insurance and other insurance, and may pay to directors fees, including consulting fees, and expenses that have been deferred.At November30, 2009, these salaries, fees, costs and expenses, which will continue to accrue through consummation of the Aviation Division Sale, aggregated $737,223 and were due as follows: 36 Name of Officer or Director Accrued Salaries Accrued Director Fees Accrued Incentive Compensation Accrued Vacations Other Accrued Fees Accrued Costs and Expenses Total Accrued Costs and Expenses Louis V. Aronson II, Chairman, President and Chief Executive Officer $ Erwin M. Ganz, Treasurer, Assistant Secretary and Director $ Justin P. Walder, Assistant Corporation Counsel, Secretary and Director Daryl K. Holcomb, Vice President, Chief Financial Officer and Controller John Bess, Director $ Barbara Collins, Director Edward David, Director Gerard Quinnan, Director $ Total $ Absence of Appraisal Rights Under New Jersey law and the Company’s Restated Certificate of Incorporation and Bylaws, holders of our common stock are not entitled to appraisal rights in connection with the Aviation Division Sale. Accounting Treatment The Company will record the Aviation Division Sale in accordance with generally accepted accounting principles in the United States. Material U.S. Federal And State Income Tax Consequences The following is a general summary of the material U.S. federal income tax consequences of the Aviation Division Sale. This summary is based on the Internal Revenue Code, existing, temporary and proposed U.S. Treasury regulations, and published rulings, guidance and court decisions, all as currently in effect on the date hereof, and all of which are subject to change by legislative, judicial, or administrative action, possibly with retroactive effect. 37 As this summary is limited to the material U.S. federal income tax consequences of the Aviation Division Sale, neither state, foreign nor local tax consequences of the Aviation Division Sale are discussed. Further, this summary is not a complete description of all of the federal income tax consequences that may be relevant to the Aviation Division Sale. Shareholders should consult with their own tax advisers for advice regarding the U.S. federal, state, local and other tax consequences of the Aviation Division Sale. We believe that the Aviation Division Sale will be a taxable transaction for Ronson for U.S. income tax purposes.We expect to realize gain or loss measured by the difference between the total proceeds received by us in the Aviation Division Sale (including all cash received from the Aviation Buyer and the amount of the Company’s liabilities that are assumed by the Aviation Buyer) and our adjusted tax basis in the individual assets comprising the Aviation Division.Based on our financial position, it is anticipated that we will have sufficient losses (including net operating loss carryforwards) to offset the gain expected to be realized from the Aviation Division Sale for regular federal income tax purposes, subjecting us only to federal alternative minimum tax.Shareholders will not have any taxable gain or loss as a result of the Aviation Division Sale as they will not receive any direct proceeds therefrom. Vote Required All holders of record of the Company’s common stock on the record date are entitled to notice of and to vote at the Special Meeting on the proposals being submitted to shareholders.The approval ofthe Aviation Division Sale (Proposal No. 1) requires the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote.The Aviation Division Sale is being submitted for shareholder approval on its own merits and without requiring approval of the Consumer Products Division Sale (or the Charter Amendment). Recommendation of the Board of Directors The Board of Directors unanimously authorized and approved the Aviation Division Sale and the Aviation Sale Agreement and unanimously recommends that the shareholders vote in favor of the proposal to approve the sale of substantially all of the assets of our Aviation Division to the Aviation Buyer pursuant to the Aviation Sale Agreement. The Board of Directors unanimously recommends a vote “FOR” the approval of the Aviation Division Sale. 38 The Aviation Sale Agreement The following is a summary of selected provisions of the Aviation Sale Agreement.While we believe that this summary describes the material terms of the Aviation Sale Agreement, it may not contain all of the information that is important to you and, as such, it is qualified in its entirety by reference to the full text of the Aviation Sale Agreement which is attached as Annex A to this proxy statement.We recommend that you read carefully the complete Aviation Sale Agreement for the precise legal terms of the Aviation Division Sale and other information that may be important to you. Assets Sold Subject to and upon the terms and conditions of the Aviation Sale Agreement, we are selling to the Aviation Buyer substantially all of the assets used in the operation of our subsidiary, Ronson Aviation, including the following assets: · all specified assets of Ronson Aviation scheduled in the Aviation Sale Agreement including, but not limited to customer contracts and contract rights of all kinds (including rental contracts, hanger leases, customer service contracts and tie down agreements, inventory, tools, equipment, vehicles, furniture, fixtures, the name “Ronson Aviation”, good will and certificates issued by the Federal Aviation Administration, to the extent assignable); · all rights of Ronson Aviation under the Master Lease with the County of Mercer for Ronson Aviation’s facilities including leasehold improvements and leases, contracts, plans and commitments relating to specified assets; and · all right, title and interest of Ronson Aviation to claims and causes of action relating to the assets arising on or after the closing date. Assets Retained We are retaining certain assets, including the following assets: · all receivables due to Ronson Aviation for goods delivered and work performed and work in progress as of the closing date for which invoices have been issued as of the closing date; · all prepaid income taxes and any claims for refunds with respect to income taxes paid by us for any period ending on or before the closing date; · all prepaid insurance or any experience credits, premium deposits or other refunds under insurance policies or other prepaid expenses including, without limitation, prepaid rent and prepaid equipment lease payments, to the extent the same are refundable; · all claims and causes of action relating to the assets, business or operations of Ronson Aviation arising prior to the closing date; and · cash and cash equivalents. Liabilities Assumed As partial consideration for the purchase of the assets, Hawthorne will assume and agree to pay, perform and discharge liabilities related to the Aviation Division and the assets of Ronson Aviation arising after the closing date. 39 Closing Date The closing of the Aviation Division Sale is expected to take place upon satisfaction or waiver of all of the conditions to the consummation of the transaction, unless the parties agree upon another time.It is the intention of the parties to consummate the Aviation Division Sale as soon as practicable following approval by our shareholders of the Aviation Division Sale assuming all of the other conditions to consummation of the transaction have been satisfied or waived. Purchase Price The Aviation Buyer will pay us $9.5 million in cash for the assets of Ronson Aviation $0.5 million of which will be held in escrow for a period of 15 months following the closing to secure potential indemnification claims against the Company.At the closing, the Aviation Buyer will deliver $9.0 million to Ronson Aviation and the remaining $500,000 will be delivered to Sterling Title Agency, as escrow agent, pursuant to an escrow agreement to be entered into between the parties at the closing.See the description under the caption “Indemnification” below. Representations and Warranties Representations and Warranties of the Company and Ronson Aviation In the Aviation Sale Agreement, we make customary representations and warranties to the Aviation Buyer regarding the Company and Ronson Aviation, including with respect to the matters set forth below, and have agreed to indemnify Hawthorne for any breach or default of our representations and warranties, subject to certain limitations: · corporate organization subsidiaries and similar corporate matters; · ownership of Ronson Aviation; · authorization, execution, delivery and enforceability of, and required consents, approvals, orders and authorizations of, and filings with, governmental authorities relating to, the Aviation Sale Agreement; · absence of conflicts with organization documents, existing contracts and law; · absence of legal obligations to any other person with respect to the assets other than as disclosed; · title to and condition of the assets; · compliance with applicable laws, judgments and permits including environmental laws and employment and labor laws other than as disclosed; · absence of pending or threatened litigation, governmental investigations and/or arbitral proceedings other than as disclosed; · maintenance of adequate insurance coverage; · no fees being payable to any broker or finder; · financial statements with respect to the Company and Ronson Aviation; · no untrue statements of material facts or omissions of material facts; · status and validity of accounts receivable; 40 · status and condition of inventory; · contracts of Ronson Aviation; · sufficiency of assets to Ronson Aviation; · solvency; · absence of undisclosed liabilities; and · tax matters with respect to Ronson Aviation. Representations and Warranties of the Aviation Buyer In the Aviation Sale Agreement, the Aviation Buyer represents and warrants to us with respect to the matters set forth below and has agreed to indemnify us for any breach or default of these representations and warranties, subject to certain limitations: · formation, subsidiaries and similar organization matters; · authorization, execution, delivery and enforceability of, and required consents, approvals, orders and authorizations of, and filings with, governmental authorities relating to, the Aviation Sale Agreement; · no fees payable to any broker or finder; and · untrue statements of material facts or omissions of material facts. Additional Agreements In the Aviation Sale Agreement, among other things, the Aviation Buyer and we have agreed that prior to the closing: · the Aviation Division will be conducted in the ordinary course of business; · the Aviation Buyer will be given full access to Ronson Aviation’s books, records, business, assets and employees and full cooperation will be given as reasonably requested; · we agree to, and will cause our agents, representatives, affiliates, employees, officers and directors to, treat as confidential all confidential information relating to the Aviation Division; · each party will cooperate to cause the fulfillment of the conditions precedent to the parties’ obligations and to secure all necessary consents, authorizations, orders and approvals to consummate the Aviation Division Sale; · the Aviation Buyer will obtain product liability insurance coverage for products supplied and services provided after the closing date; · we will deliver to the Aviation Buyer monthly unaudited balance sheets and related statements of income and cash flows; · we will prepare and file with the Securities and Exchange Commission this proxy statement to solicit the required vote of our shareholders to approve the Aviation Division Sale and the Aviation Sale Agreement and the Aviation Buyer will furnish all information required by applicable federal 41 securities laws or the Securities and Exchange Commission for inclusion in such proxy statement, our Board of Directors has agreed to recommend that our shareholders approve the Aviation Sale Agreement and the sale of Ronson Aviation; · the Aviation Buyer will be responsible for all sales and use taxes applicable to the Aviation Division Sale, and we shall be responsible for any transfer, documentary and other similar taxes and recording fees related to the Aviation Division Sale; and · the Aviation Buyer will have a limited right to use the name Ronson Aviation. Non-competition and Non-solicitation We agree, for a period of five years commencing on the closing date, not to, directly or indirectly, engage in, or own any equity interest in (except as a passive investor of not more than 2% of the outstanding equity interests of) an entity engaged in, the general aviation services business anywhere in the States of New York, New Jersey, Delaware or Pennsylvania. In addition, the Company agrees, for a period of five years commencing on the closing date, not to, directly or indirectly, solicit the business of any person who is a customer of the Aviation Buyer, cause or induce any customer, supplier, licensee or other business relation of the Aviation Buyer to cease doing business with the Aviation Buyer, otherwise interfere with such relationship or hire, retain or attempt to hire or retain, any employee or independent contractor of Hawthorne or otherwise interfere with any such relationship. We further agree that, after the closing date, we will not disparage the Aviation Buyer or any of its affiliates. Employee Matters In the Aviation Sale Agreement, among other things, the Aviation Buyer and we have agreed that, as of the closing date, Ronson Aviation will have terminated all employees and paid all accrued salary, vacation pay and other employee benefits to current employees and the Aviation Buyer will advise us no later than ten days prior to the closing date of any employees of Ronson Aviation to whom the Aviation Buyer will not be extending an offer of employment and the Aviation Buyer will extend offers of employment to all other employees of the Ronson Aviation. Employees who accept employment with the Aviation Buyer will become employees of the Aviation Buyer effective on the closing date.The Aviation Buyer has agreed that employees hired will receive credit under the Aviation Buyer’s benefit plans for the time employed by Ronson Aviation. Conditions to Consummation of the Aviation Division Sale Each party’s obligation to complete the sale of the Aviation Division is subject to the prior satisfaction or waiver of certain conditions.No determination can be made at this time as to which, if any, of the closing conditions are likely to be waived by us or the Aviation Buyer. The following list sets forth the material conditions that have not yet been satisfied and therefore must be satisfied or waived before completion of the sale of our Aviation Division: • we must obtain approval by our shareholders of the Aviation Division Sale; • our representations and warranties and the representations and warranties of the Aviation Buyer must be true and correct in all material respects as of the closing; • we and the Aviation Buyer must perform or comply with our respective covenants and other agreements in all material respects on or prior to the closing; • no legal restraint or prohibition against the consummation of the sale of the Ronson Aviation business may be in 42 effect; and • we mustobtain all requisite approvals and consents from governmental or regulatory bodies to the transfer of the assets. The Aviation Sale Agreement provides that the obligations of the Aviation Buyer to effect the Aviation Division Sale are subject to certain additional conditions, including that the Aviation Buyer and we shall have obtained the written consent of the County of Mercer to the collateral assignment of the Master Lease for our facility and substance satisfactory to the Aviation Buyer and that the Aviation Buyer shall have obtained a commitment for financing on terms and conditions satisfactory to it in order to consummate the purchase of the assets.The approval of the County of Mercer was received on September 10, 2009 and the Aviation Buyer waived satisfaction of its financing condition on that date. Escrow and Indemnification The Company and Ronson Aviation, on the one hand, and the Aviation Buyer, on the other hand, have agreed to indemnify one another from and against any and all losses, liabilities, demands, claims, actions, causes of action, costs, damages, taxes, penalties, fines or expenses resulting from: • any breach or inaccuracy in any representation or warranty made by such party in the Aviation Sale Agreement; and • any breach of any covenant or agreement made by such partyin the Aviation Sale Agreement or the ancillary agreements. In addition, the Company has agreed to indemnify the Aviation Buyer from and against any and all losses, liabilities, demands, claims, actions, causes, of action, costs, damages, taxes, penalties, fines or expenses resulting from: • any claim for payment of fees and/or expenses of a broker or finder in connection with the Aviation Division Sale; • any excluded asset or excluded liability; and • specified environmental matters. Representations and warranties under the Aviation Sale Agreement survive for a period of two years following the closing except for certain specified representations and warranties which survive for the applicable statute of limitations.Pursuant to the Aviation Sale Agreement, $0.5 million of the $9.5 million purchase price will be delivered by the Aviation Buyer to Sterling Title Agency, as escrow agent, at closing pursuant to an escrow agreement to be entered into among the Company, Ronson Aviation, the Aviation Buyer and Sterling Title Agency to be held for a period of 15 months following the closing to secure potential indemnification claims against the Company. Termination of the Aviation Sale Agreement Termination Notwithstanding approval by our shareholders of the Aviation Division Sale, the Aviation Sale Agreement may be terminated, and the sale of our Ronson Aviation business may be abandoned, at any time prior to the closing, in any of the following ways: • by our mutual written consent with the Aviation Buyer; • by either us or the Aviation Buyer, at any time after December 30, 2009 (or such later date as shall have been agreed to by us); and 43 • by us if our Board of Directors or a committee thereof approves a third party proposal as defined under the Aviation Sale Agreement. Under the Aviation Sale Agreement, a “third party proposal” is defined as any inquiry, proposal or offer from any person that is not an affiliate of the Company or the Aviation Buyer relating to, or that is reasonably likely to lead to any merger, consolidation or business combination, recapitalization, financing, refinancing, restructuring or reorganization involving the Company, Ronson Aviation and/or any affiliate thereof, a sale of assets that constitutes or represents 10% or more of the consolidated assets of the Company or Ronson Aviation and their subsidiaries taken as a whole, a sale of shares of capital stock of the Company or Ronson Aviation or any of their subsidiaries that would result in any person beneficially owning 10% or more of any class or series of equity securities of the Company or Ronson Aviation or any of their subsidiaries, other than transactions required by this Agreement, or the consummation of any other transaction or the entering into of any other agreement or arrangement with respect to any other transaction, the effect of which would have the same result as the transactions described. Effect of Termination If the Aviation Sale Agreement is terminated, neither we nor the Aviation Buyer have any liability or obligations to one another other than for the break-up fee which is payable under the circumstances described below under the caption “Break-Up Fee” and damages for breach or fraud committed in connection with the Aviation Sale Agreement. Break-Up Fee Under the Aviation Sale Agreement, we agreed not to offer to sell or to sell any of the assets or business of Ronson Aviation.However, we are expressly permitted to comply with our fiduciary duties or other applicable law with regard to a third party proposal.We have also agreed to pay the Aviation Buyer a break-up fee equal to $400,000 if the Aviation Sale Agreement is terminated by us as a consequence of a third party proposal.In the event that the Aviation Sale Agreement is terminated due to a failure to close the transaction by November 30, 2009 (or such later date as agreed to by us and the Aviation Buyer), we have agreed to reimburse the Aviation Buyer for its actual accounting fees, environmental expenses and legal fees incurred with respect to the Aviation Division Sale up to a maximum amount of $150,000. Expenses Each party to the Aviation Sale Agreement has agreed to bear its own expenses incurred in connection with the Aviation Division Sale.Our expenses include the costs of preparing, filing with the Securities and Exchange Commission, printing and mailing this proxy statement. Amendment The Aviation Sale Agreement may only be amended in a written document signed by us and the Aviation Buyer. Additional Agreements Related to the Aviation Sale Agreement In conjunction with the closing of the Aviation Division Sale, we will enter into an escrow agreement with the Aviation Buyer and Sterling Title Agency.See the description under the caption “Escrow and Indemnification” above. 44 OPINION OF OUR FINANCIAL ADVISOR REGARDING THE FAIRNESS OF THE AVIATION DIVISION SALE Opinion of Valuation Research Corporation The Board of Directors retained Valuation Research Corporation to provide the fairness opinion relating to the Aviation Division Sale (the “Aviation Fairness Opinion”). On April 23, 2009, representatives of VRC presented their preliminary findings verbally to the Executive Committee of the Board of Directors of Ronson. On May 14, 2009, VRC delivered a written Aviation Fairness Opinion to the full Board of Directors of Ronson. The Aviation Fairness Opinion states that, based upon and subject to the foregoing, and in reliance thereon, as of May 14, 2009, the purchase price of approximately $9.5 million is fair from a financial point of view to Ronson Aviation and to the shareholders of the Company. VRC also presented to the Board of Directors a summary of the analyses described below. THE FULL TEXT OF THE AVIATION FAIRNESS OPINION IS ATTACHED AS ANNEX B TO THIS PROXY STATEMENT AND IS INCORPORATED HEREIN BY REFERENCE. SHAREHOLDERS ARE URGED TO READ THE AVIATION FAIRNESS OPINION CAREFULLY AND IN ITS ENTIRETY.THE AVIATION FAIRNESS OPINION IS ALSO AVAILABLE FOR INSPECTION AND COPYING AT RONSON’S PRINCIPAL EXECUTIVE OFFICES LOCATED AT 3 RONSON ROAD, WOODBRIDGE, NEW JERSEY 07095. The Board of Directors selected VRC as its financial advisor because it is a recognized financial advisory firm that has substantial experience in this area. As part of its business, VRC regularly engages in the valuation of businesses and securities in connection with mergers, acquisitions, divestitures, leveraged buyouts, recapitalizations, financings and financial and tax reporting matters. In rendering the Aviation Fairness Opinion, VRC conducted such reviews, analyses and inquiries that are deemed appropriate under the circumstances. Among other things, VRC: · reviewed the Confidential Information Memorandum of Ronson Aviation dated January 2009 prepared by the Company; · reviewed the final draft of the proposed Aviation Sale Agreement among Ronson, Ronson Aviation and the Aviation Buyer; · reviewed the final draft of the proposed escrow agreement between Ronson and the Aviation Buyer; · reviewed various financial statements for Ronson from fiscal years 2005 through 2008; · reviewed Ronson’s internally prepared gain/loss report for the one-month period ended January 31, 2009; · reviewed Ronson’s internally prepared balance sheet as of each of March 31, 2009 and April 30, 2009; · reviewed various internally prepared reports and data regarding Ronson Aviation’s fuel operations for the period from 2004 through March 2009; · reviewed Ronson Aviation’s Fuel Purchase Contract effective April 1, 2002 and the Amendment to the Fuel Purchase Contract effective May 30, 2007 with EPIC Aviation, LLC d/b/a Air BP Aviation Services; · reviewed Ronson Aviation’s Aviation Refueler Lease Agreement dated March 7, 2002 with EPIC Aviation, LLC d/b/a Air BP Aviation Services for refueling equipment (i.e. trucks); 45 · reviewed various current tenant agreements of Ronson Aviation; · reviewed the Agreement and Lease dated May 14, 1975 between the County of Mercer and Ronson Aviation; · reviewed the Phase I Environmental Site Assessment prepared by EMG Corporation dated February 10, 2009; · met in person with management of Ronson and toured the Ronson Aviation facilities located at Trenton-Mercer Airport; · reviewed the industry in which Ronson Aviation operates and had telephonic discussions with certain members of Ronson Aviation’s management team with respect to the past, present, and future operating and financial conditions of Ronson, among other subjects; · developed indications of value for the assets being sold in the Aviation Division Sale using generally accepted valuation methodologies; and · conducted such other reviews, analyses, inquiries and considered such other economic, industry, market, financial and other information and data deemed appropriate by VRC. VRC relied upon and assumed, without independent verification, the accuracy and completeness of all data, material and other information furnished, or otherwise made available, to VRC, discussed with or reviewed by VRC, or publicly available, and VRC did not assume any responsibility with respect to the accuracy or completeness of such data, material and other information. In addition, management of the Company advised VRC, and VRC assumed, that the financial forecasts and projections reviewed were reasonably and prudently prepared on bases reflecting the best currently available estimates and judgments of management as to the future financial results and conditions of the Aviation Division, and VRC expressed no opinion with respect to such forecasts and projections or the assumptions on which they are based. VRC did not independently verify such information. VRC further assumed that the information provided did not contain any untrue statement of material facts or omitted to state a material fact that was necessary in order to make the statements therein not misleading in light of the circumstances under which such statements or information was provided. VRC was not requested to make, and did not make, any independent appraisal or evaluation of any of the individual assets, properties or liabilities (contingent or otherwise) of the Aviation Division or any other party, nor was provided with any such appraisal or evaluation. VRC expressed no opinion regarding the liquidation value of any entity.
